ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_07_EN.txt. 312

JOINT DISSENTING OPINION OF JUDGES ONYEAMA,
DILLARD, JIMENEZ DE ARECHAGA
AND SIR HUMPHREY WALDOCK

1. In its Judgment the Court decides, ex proprio motu, that the claim
of the Applicant no longer has any object. We respectfully, but vigor-
ously dissent. In registering the reasons for our dissent we propose first
to make a number of observations designed to explain why, in our view,
it is not justifiable to say that the claim of the Applicant no longer has
any object. We shall then take up the issues of jurisdiction and admissi-
bility which are not examined in the Judgment but which appear to us to
be of cardinal importance to the Court’s treatment of the matters decided
in the Judgment. It is also to these two issues, not touched in the Judg-
ment, to which the Applicant was specifically directed to address itself
in the Court’s Order of 22 June 1973.

PART I. REASONS FOR OUR DISSENT

2. Basically, the Judgment is grounded on the premise that the sole
object of the claim of Australia is “to obtain a termination of” the
“atmospheric nuclear tests conducted by France in the South Pacific
region” (para. 30). It further assumes that, although the judgment which
the Applicant seeks would have been rested on a finding that “further
tests would not be consistent with international law, such finding would
be only a means to an end, and not an end in itself” (ibid. ).

3. In our view the basic premise of the Judgment, which limits the Ap-
plicant’s submissions to a single purpose, and narrowly circumscribes its
objective in pursuing the present proceedings, is untenable. In conse-
quence the Court’s chain of reasoning leads to an erroneous conclusion.
This occurs, we think, partly because the Judgment fails to take account
of the purpose and utility of a request for a declaratory judgment and
even more because its basic premise fails to correspond to and even
changes the nature and scope of Australia’s formal submissions as
presented in the Application.

4. In the Application Australia:

“... Asks the Court to adjudge and declare that, for the above-
mentioned reasons or any of them or for any other reason that
the Court deems to be relevant, the carrying out of further at-
mospheric nuclear weapon tests in the South Pacific Ocean is not
consistent with applicable rules of international law.

63
313 NUCLEAR TESTS (JOINT DISS. OP.)

and to Order
that the French Republic shall not carry out any further such tests.”

5. This submission, as observed by counsel for Australia before the
Court (CR 73/3, p. 60):

“has asked the Court to do two things: the first is to adjudge and
declare that the conduct of further atmospheric nuclear tests is
contrary to international law and to Australia’s rights; the second
is to order France to refrain from further atmospheric nuclear
tests”.

As appears from the initial words of the actual submission, its first
part requests from the Court a judicial declaration of the illegality of
atmospheric tests conducted by France in the South Pacific Ocean.

6. In paragraph 19 of the Application it is stated that:

“The Australian Government will seek a declaration that the
holding of further atmospheric tests by the French Government in
the Pacific Ocean is not in accordance with international law and
involves an infringement of the rights of Australia. The Australian
Government will also request that, unless the French Government
should give the Court an undertaking that the French Government
will treat a declaration by the Court in the sense just stated as a
sufficient ground for discontinuing further atmospheric testing, the
Court should make an order calling upon the French Republic to
refrain from any further atmospheric tests.” (Emphasis added.)

In other words, the request for a declaration is the essential sub-
mission. If a declaration of illegality were obtained from the Court which
the French Government agreed to treat as a sufficient ground for dis-
continuing further atmospheric tests, then Australia would not maintain
its request for an Order.

Consequently, it can hardly be said, as is done in paragraph 30 of
the Judgment, that the declaration of illegality of atmospheric tests asked
for in the first part of the Applicant’s formal submission is merely a
means for obtaining a Court Order for the cessation of further tests. On
the contrary, the declaration of illegality is the basic claim submitted by
Australia to the Court; and this request is indeed described in the
Memorial (para. 430) as the “main prayer in the Application”.

7. The Applicant asks for a judicial declaration to the effect that
atmospheric nuclear tests are ‘‘not consistent . .. with international law”.
This bare assertion cannot be described as constituting merely a reason
advanced in support of the Order. The legal reasons invoked by the
Applicant both in support of the declaration and the Order relate inter
alia to the alleged violation by France of certain rules said to be generally

64
314 NUCLEAR TESTS (JOINT DISS. OP.)

accepted as customary law concerning atmospheric nuclear tests; and its
alleged infringement of rights said to be inherent in the Applicant’s own
territorial sovereignty and of rights derived from the character of the high
seas as res communis. These reasons, designed to support the sub-
missions, are clearly distinguished in the pleadings from the decisions
which the Court is asked to make. According to the terms of the sub-
mission the Court is requested to make the declaration of illegality “for
the above-mentioned reasons or any of them or for any other reason
that the Court deems to be relevant’’. Isolated from those reasons or
legal propositions, the declaration that atmospheric nuclear tests are
‘not consistent with applicable rules of international law” is the precise
formulation of something that the Applicant is formally asking the Court
to decide in the operative part of the Judgment. While “it is no part of the
judicial function of the Court to declare in the operative part of its Judg-
ment that any of those arguments is or is not well founded !”’, to decide and
declare that certain conduct of a State is or is not consistent with inter-
national law is of the essence of international adjudication, the heart of
the Court’s judicial function.

8. The Judgment asserts in paragraph 30 that ‘‘the original and ulti-
mate objective of the Applicant was and has remained to obtain a ter-
mination of those tests; thus its claim cannot be regarded as being a
claim for a declaratory judgment”. In our view the premise in no way
leads to the conclusion. In international litigation a request for a de-
claratory judgment is normally sufficient even when the Applicant’s
ultimate objective is to obtain the termination of certain conduct of the
Respondent which it considers to be illegal. As Judge Hudson said in his
individual opinion in the Diversion of Water from the Meuse case:

“In international jurisprudence, however, sanctions are of a
different nature and they play a different rôle, with the result that a
declaratory judgment will frequently have the same compulsive
force as a mandatory judgment; States are disposed to respect the
one not less than the other.” (P.C.IJ., Series A/B, No. 70, p. 79.)

And, as Charles De Visscher has stated:

“The essential task of the Court, as emerges both from the sub-
missions of the parties and from the operative parts of its judgments,
normally amounts to no more than defining the legal relationships
between the parties, without indicating any specific requirements of
conduct. Broadly speaking, the Court refrains from pronouncing
condemnations and leaves it to the States parties to the case to draw
the conclusions flowing from its decisions 2.” /Translation. ]

1 Right of Passage over Indian Territory, I.C.J. Reports 1960, p. 32.
2 Ch. De Visscher, Aspects récents du droit procédural de la Cour internationale de
Justice, Paris, 1966, p. 54.

65
315 NUCLEAR TESTS (JOINT DISS. OP.)

9. A dual submission, like the one presented here, comprising both
a request for a declaration of illegality and a prayer for an order or in-
junction to end certain measures is not infrequent in international liti-
gation.

This type of dual submission, when presented in other cases has been
considered by this Court and its predecessor as containing two inde-
pendent formal submissions, the first or declaratory part being treated as
a true submission, as an end in itself and not merely as part of the reason-
ing or as a means to obtain the cessation of the alleged unlawful activity.
(Diversion of Water from the Meuse, P.C.I.J., Series A/B, No. 70, pp. 5, 6
and 28; Right of Passage over Indian Territory, I.C.J. Reports 1960, pp. 10
and 31.)

The fact that consequential requests for an Order or an equivalent in-
junction are made, as they were made in the above-mentioned cases, was
not then considered and cannot be accepted as a sufficient reason to
ignore or put aside the Applicant’s primary submission or to dispose of
it as part of the reasoning. Nor is it justified to introduce a conceptual
dichotomy between declaratory and other judgments in order to achieve
the same effect. The fact that the Applicant’s submissions are not limited
to a declaration of the legal situation but also ask for some consequential
relief cannot be used to set aside the basic submission in which the de-
claration of the legal situation is asked to be made in the operative part
of the Judgment.

10. In the above-mentioned cases the judges who had occasion to
analyse in detail in their individual opinions the Applicant's submissions
recognized that in these basic submissions the Applicants sought a
declaratory judgment from the Court. The individual opinion of Judge
Hudson in the Diversion of Water from the Meuse case has already been
mentioned. In the Right of Passage over Indian Territory case, Judges
Winiarski and Badawi in their dissenting opinion recognized that: “What
the Portuguese Government is asking of the Court, therefore, is that it
shall deliver in the first place a declaratory judgment.’ They added
something which is fully applicable to the present case:

‘... although this claim is followed by the two others, comple-
mentary and contingent, it constitutes the very essence of the case
... The object of the suit, as it follows from the first Portuguese
submission, is to obtain from the Court a recognition and statement
of the situation at law between the Parties” (Z.C.J. Reports 1960,
p. 74).

Judge Armand-Ugon in his dissenting opinion also said: “The Court is
asked for a declaratory judgment as to the existence of a right of pas-
sage.” (Ibid., p. 77.) And this approach was not limited to dissenting
opinions. The Court’s Judgment in that case states that the Applicant

66
316 NUCLEAR TESTS (JOINT DISS. OP.)

“invoked its right of passage and asked the Court to declare the existence
of that right” (emphasis added) and also says:

“To this first claim Portugal adds two others, though these are
conditional upon a reply, wholly or partly favourable, to the first
claim, and will lose their purpose if the right alleged is not recog-
nized.” (Ibid., p. 29.)

11. In a case brought to the Court by means of an application the for-
mal submissions of the parties define the subject of the dispute, as is
recognized in paragraph 24 of the Judgment. Those submissions must
therefore be considered as indicating the objectives which are pursued by
an applicant through the judicial proceedings.

While the Court is entitled to interpret the submissions of the parties,
it is not authorized to introduce into them radical alterations. The Per-
manent Court said in this respect: “... though it can construe the sub-
missions of the Parties, it cannot substitute itself for them and formulate
new submissions simply on the basis of arguments and facts advanced”
(P.C.L.J., Series A, No. 7, p. 35, case concerning Certain German Interests
in Polish Upper Silesia). The Judgment (para. 29) refers to this as a
limitation on the power of the Court to interpret the submissions “when
the claim is not properly formulated because the submissions of the
parties are inadequate’’. If, however, the Court lacks the power to refor-
mulate inadequate submissions, a fortiori it cannot reformulate sub-
missions as clear and specific as those in this case.

12. In any event, the cases cited in paragraph 29 of the Judgment to
justify the setting aside in the present instance of the Applicant’s first
submission do not, in our view, provide any warrant for such a summary
disposal of the “‘main prayer in the Application”. In those cases the sub-
missions held by the Court not to be true submissions were specific
propositions advanced merely to furnish reasons in support of the decision
requested of the Court in the “true” final submission. Thus, in the
Fisheries case the Applicant had summarized in the form of submissions
a whole series of legal propositions, some not even contested, merely as
steps logically leading to its true final submissions (7.C.J. Reports 1951,
at pp. 121-123 and 126). In the Minquiers and Ecrehos case the “‘true”’
final submission was stated first and two legal propositions were then
adduced by way of furnishing alternative grounds on which the Court
might uphold it (/.C./. Reports 1953, at p. 52); and in the Nottebohm case
a submission regarding the naturalization of Nottebohm in Liechtenstein
was considered by the Court to be merely ‘‘a reason advanced for a
decision by the Court in favour of Liechtenstein” on the ‘‘real issue”” of
the admissibility of the claim U.C.J. Reports 1955, at p. 16). In the present
case, as we have indicated, the situation is quite otherwise. The legality or
illegality of the carrying out by France of atmospheric nuclear tests in the
South Pacific Ocean is the basic issue submitted to the Court’s decision,
and it seems to us as wholly unjustifiable to treat the Applicant’s request

67
317 NUCLEAR TESTS (JOINT DISS. OP.)

for a declaration of illegality merely as reasoning advanced in support of
its request for an Order prohibiting further tests.

13. In accordance with these basic principles, the true nature of the
Australian claim, and of the objectives sought by the Applicant ought to
have been determined on the basis of the clear and natural meaning of the
text of its formal submission. The interpretation of that submission made
by the Court constitutes in our view not an interpretation but a revision
of the text, which ends in eliminating what the Applicant stated is “‘the
main prayer in the Application”, namely the request for a declaration of
illegality of nuclear atmospheric tests in the South Pacific Ocean. A
radical alteration or mutilation of an applicant’s submission under the
guise of interpretation has serious consequences because it constitutes a
frustration of a party’s legitimate expectations that the case which it has
put before the Court will be examined and decided. In this instance the
serious consequences have an irrevocable character because the Applicant
is now prevented from resubmitting its Application and seising the Court
again by reason of France’s denunciation of the instruments on which
it is sought to base the Court’s jurisdiction in the present dispute.

14. The Judgment revises, we think, the Applicant’s submission by
bringing in other materials such as diplomatic communications and
statements made in the course of the hearings. These materials do not
justify, however, the interpretation arrived at in the Judgment. They
refer to requests made repeatedly by the Applicant for an assurance from
France as to the cessation of tests. But these requests for an assurance
cannot have the effect attributed to them by the Judgment. While liti-
gation is in progress an applicant may address requests to a respondent
to give an assurance that it will not pursue the contested activity, but such
requests cannot by themselves support the inference that an unqualified
assurance, if received, would satisfy af! the objectives the applicant is
seeking through the judicial proceedings; still less can they restrict or
amend the claims formally submitted to the Court. According to the
Rules of Court, this can only result from a clear indication by the appli-
cant to that effect, through a withdrawal of the case, a modification of its
submissions or an equivalent action. It is not for nothing that the sub-
missions are required to be presented in writing and bear the signature of
the agent. It is a non sequitur, therefore, to interpret such requests for an
assurance as constituting an implied renunciation, a modification or a
withdrawal of the claim which is still maintained before the Court, asking
for a judicial declaration of illegality of atmospheric tests. At the very
least, since the Judgment attributes intentions and implied waivers to the
Applicant, that Party should have been given an opportunity to explain its
real intentions and objectives, instead of proceeding to such a determi-
nation inaudita parte.

68
318 NUCLEAR TESTS (JOINT DISS. OP.)

15. The Judgment, while it reiterates that the Applicant’s objective
has been to bring about the termination of atmospheric nuclear tests,
fails to examine a crucial question, namely from what date the Applicant
sought to achieve this objective. To answer this point it is necessary to
take into account the date from which, according to the Australian sub-
mission, the legality of the French atmospheric tests is brought into
question. The term ‘further atmospheric tests” used in the submission
was also employed in the Australian diplomatic Note of 3 January 1973
addressed to the French Government. In that Note the claim as to the
illegality of the tests and an express request to refrain from them were
raised for the first time. When a State sends a communication asking
another State “to refrain from any further acts” which are said to be
illegal, it seems obvious that this claim and request refer to all acts which
may take place after the date of the diplomatic communication. Similarly,
when Australia filed its Application it seems evident that its request to
the Court to declare the illegality of “‘further atmospheric nuclear wea-
pons tests” must be understood as referring to all tests conducted as from
9 May 1973, the date of the Application.

While an injunction or an Order from the Court on the holding of
“further atmospheric tests” could have effect only as from the date it is
delivered, a judicial declaration of illegality like the one requested would
embrace not merely subsequent tests but also those which took place in
1973 and 1974 after the Application was filed. That such was the objective
of the Applicant is confirmed by the fact that as soon as the Application
was filed Australia requested interim measures in order to protect its
position with regard to the possible continuation of atmospheric tests by
France after the filing of the Application and before the delivery of the
Court’s Judgment on the merits. A request for a declaration of illegality
covering the atmospheric tests which were conducted in 1973 and 1974, in
disregard of the interim Order of the Court, could not be deprived of its
object by statements of intention limited to tests to be conducted in 1975
or thereafter.

16. Such a view of the matter takes no account of the possibility of
Australia seeking to claim compensation in respect of the 12 tests
conducted in 1973 and 1974. It is true that the Applicant has not asked
for compensation for damage in the proceedings which are now before
the Court. However, the Australian Government has not waived its
right to claim them in the future. It has significantly stated in the Me-
morial (para. 435) that: ‘At the present time” (emphasis added), it is not
the “intention of the Australian Government to seek pecuniary damages”.
The possibility cannot therefore be excluded that the Applicant may in-
tend to claim damages, at a later date, through the diplomatic channel or
otherwise, in the event of a favourable decision furnishing it with a
declaration of illegality. Such a procedure, which has been followed in
previous cases before international tribunals, would have been particu-

69
319 NUCLEAR TESTS (JOINT DISS. OP.)

larly understandable in a case involving radio-active fall-out in which the
existence and extent of damage may not readily be ascertained before
some time has elapsed.

17. In one of the instances in which damages have been claimed in a
subsequent Application on the basis of a previous declaratory judgment,
the Permanent Court endorsed this use of the declaratory judgment,
stating that it was designed:

“,,.to ensure recognition of a situation at law, once and for all, and
with binding force as between the Parties; so that the legal position
thus established cannot again be called in question in so far as the
legal effects ensuing therefrom are concerned” (Factory at Chorzôw,
P.C.LJ., Series A, No. 13, p. 20).

18. Furthermore, quite apart from any claim to compensation for
damage, a request for a declaration of the illegality of France’s atmos-
pheric nuclear weapon tests cannot be said to be without object in rela-
tion to the numerous tests carried out in 1973 and 1974. The declaration,
if obtained, would characterize those tests as a violation of Australia’s
rights under international law. As the Court’s Judgment in the Corfu
Channel case clearly confirms (.C.J. Reports 1949, at p. 35) such a
declaration is a form of “satisfaction” which the Applicant might have
legitimately demanded when it presented its final submissions in the
present proceedings, independently of any claim to compensation. Indeed,
in that case the Court in the operative part of the Judgment pronounced

such a declaration as constituting “in itself appropriate satisfaction”
(ibid., p. 36).

19. The Judgment implies that there was a dispute between the Parties,
but asserts that such a dispute has now disappeared because “‘the objec-
tive of the claim has been achieved by other means” (para. 55).

We cannot agree with this finding, which is based on the premise that
the sole purpose of the Application was to obtain a cessation of tests as
from the date of the Judgment. In our view the dispute between the
Parties has not disappeared since it has concerned, from its origin, the
question of the legality of the tests as from the date of the Application.
It is true that from a factual point of view the extent of the dispute is
reduced if no further atmospheric tests are conducted in 1975 and there-
after, but from a legal point of view the question which remains in dis-
pute is whether the atmospheric nuclear tests which were in fact conducted
in 1973 and {974 were consistent with the rules of international law.

There has been no change in the position of the Parties as to that issue.
Australia continues to ask the Court to declare that atmospheric nuclear

70
320 NUCLEAR TESTS (JOINT DISS. OP.)

tests are inconsistent with international law and is prepared to argue
and develop that point. France, on its part, as recognized in the Judgment
(para. 51), maintains the view that “its nuclear experiments have not
violated any rule of international law”. In announcing the cessation of the
tests in 1975 the French Government, according to the Judgment, did
not recognize that France was bound by any rule of international law to
terminate its tests (ibid.).

Consequently, the legal dispute between the Parties, far from having
disappeared, still persists. A judgment by the Court on the legality of
nuclear atmospheric tests in the South Pacific region would thus pro-
nounce on a legal question in which the Parties are in conflict as to their
respective rights.

20. We cannot accept the view that the decision of such a dispute
would be a judgment in abstracto, devoid of object or having no raison
d’être. On the contrary, as has been already shown, it would affect existing
legal rights and obligations of the Parties. In case of the success of the
Applicant, it would ensure for it advantages on the legal plane. In the
event, on the other hand, of the Respondent being successful, it would
benefit that Party by removing the threat of an unfounded claim. Thus a
judgment on the legality of atmospheric nuclear tests would, as stated by
the Court in the Northern Cameroons case:

‘,.. have some practical consequence in the sense that it can affect
existing legal rights or obligations of the parties, thus removing
uncertainty from their legal relations” (U.C.J. Reports 1963, p. 34).

In the light of this statement, a declaratory judgment stating the general
legal position applicable between the Parties—as would the one pro-
nouncing on the first part of the Applicant’s submission—would have
given the Parties certainty as to their legal relations. This desired result is
not satisfied by a finding by the Court of the existence of a unilateral
engagement based on a series of declarations which are somewhat diver-
gent and are not accompanied by an acceptance of the Applicant’s legal
contentions.

Moreover, the Court’s finding as to that unilateral engagement
regarding the recurrence of atmospheric nuclear tests cannot, we think,
be considered as affording the Applicant legal security of the same kind
or degree as would result from a declaration by the Court specifying that
such tests contravened general rules of international law applicable
between France and Australia. This is shown by the very fact that the
Court was able to go only so far as to find that the French Government’s
unilateral undertaking ‘‘cannot be interpreted as having been made in
implicit reliance on an arbitrary power of reconsideration’ (emphasis
added); and that the obligation undertaken is one “‘the precise nature and
limits of which must be understood in accordance with the actual terms
in which they have been publicly expressed’.

71
321 NUCLEAR TESTS (JOINT DISS. OP.)

21. Whatever may be thought of the Judgment in the Northern
Cameroons case, the Court in that case recognized a critically significant
distinction between holding a declaratory judgment to be ‘without
effect” the subject of which (as in that case) was a treaty which was no
longer in force and one which “interprets a treaty that remains in force”
(emphasis added) or “expounds a rule of customary law” (emphasis
added). As to both the latter, the Court said that the declaratory judg-
ment would have a ‘“continuing applicability” (/.C./. Reports 1963,
p. 37). In other words, according to the Northern Cameroons case a judg-
ment cannot be said to be “without effect” or an issue moot when it
concerns an analysis of the continuing applicability of a treaty in force
or of customary international law. That is precisely the situation in the
present case.

The present case, as submitted by the Applicant, concerns the conti-
nuing applicability of a potentially evolving customary international law,
elaborated at numerous points in the Memorial and oral arguments.
Whether all or any of the contentions of the Applicant would or would
not be vindicated at the stage of the merits is irrelevant to the central
issue that they are not manifestly frivolous or vexatious but are attended
by legal consequences in which the Applicant has a legal interest. In the
language of the Northern Cameroons case, a judgment dealing with them
would have “continuing applicability”. Issues of both fact and law re-
main to be clarified and resolved.

The distinction drawn in the Northern Cameroons case is thus in
keeping with the fundamental purpose of a declaratory judgment which
is designed, in contentious proceedings involving a genuine dispute, to
clarify and stabilize the legal relations of the parties. By foreclosing any
argument on the merits in the present stage of the proceedings the Court
has precluded this possibility. Accordingly, the Court, in our view, has
not only wrongly interpreted the thrust of the Applicant’s submissions,
is has also failed to recognize the valid role which a declaratory judgment
may play in reducing uncertainties in the legal relations. of the parties
and in composing potential discord.

22. In paragraph 23 the Judgment states that the Court has ‘‘inherent”’
jurisdiction enabling it to take such action as may be required. It asserts
that it must ‘“‘ensure” the observance of the “inherent limitations on the
exercise of the judicial function of the Court” and ‘“‘maintain its judicial

72
322 NUCLEAR TESTS (JOINT DISS. OP.)

character”. It cites the Northern Cameroons case in support of these very
general statements.

Without pausing to analyse the meaning of the adjective “inherent”,
it is our view that there is nothing whatever in the concept of the integrity
of the judicial process (“‘inherent” or otherwise) which suggests, much
less compels, the conclusion that the present case has become “without
object”. Quite the contrary, due regard for the judicial function, properly
understood, dictates the reverse.

The Court, “whose function is to decide in accordance with interna-
tional law such disputes as are submitted to it” (Art. 38, para. 1, of the
Statute), has the duty to hear and determine the cases it is seised of and is
competent to examine. It has not the discretionary power of choosing
those contentious cases it will decide and those it will not. Not merely
requirements of judicial propriety, but statutory provisions governing
the Court’s constitution and functions impose upon it the primary obli-
gation to adjudicate upon cases brought before it with respect to which it
possesses jurisdiction and finds no ground of inadmissibility. In our view,
for the Court to discharge itself from carrying out that primary obligation
must be considered as highly exceptional and a step to be taken only
when the most cogent considerations of judicial propriety so require.
In the present case we are very far from thinking that any such consi-
derations exist.

23. Furthermore, any powers which may attach to ‘‘the inherent
jurisdiction” of the Court and its duty ‘‘to maintain its judicial character”
invoked in the Judgment would, in our view, require it at least to give a
hearing to the Parties or to request their written observations on the
questions dealt with and determined by the Judgment. This applies in
particular to the objectives the Applicant was pursuing in the proceed-
ings, and to the question of the status and scope of the French declara-
tions concerning future tests. Those questions could not be examined.
fully and substantially in the pleadings and hearings, since the Parties
had received definite directions from the Court that the proceedings
should “‘first be addressed to the questions of the jurisdiction of the Court
to entertain the dispute, and of the admissibility of the Application”. No
intimation or suggestion was ever given to the Parties that this direction
was no longer in effect or that the Court would go into other issues which
were neither pleaded nor argued but which now form the basis for the
final disposal of the case.

It is true that counsel for the Applicant alluded to the first French
declaration of intention during one of the hearings, but he did so only as
a prelude to his treatment of the issues of jurisdiction and admissibility
and in the context of a review of developments in relation to the pro-
ceedings. He was moreover then acting under formal directions from the
Court to deal exclusively with the questions of jurisdiction and admissi-
bility of the Application. Consequently, counsel for the Applicant could
not and did not address himself to the specific issues now decided in the
Judgment, namely what were the objectives sought by the Applicant by

73
323 NUCLEAR TESTS (JOINT DISS. OP.)

the judicial proceedings and whether the French declarations and state-
ments had the effect of rendering the claim of Australia without object.

The situation is in this respect entirely different from that arising in the
Northern Cameroons case where the Parties had full opportunity to plead,
both orally and in writing, the question whether the claim of the Appli-
cant had an object or had become “‘moot” before this was decided by the
Court.

Accordingly, there is a basic contradiction when the Court invokes its
“inherent jurisdiction” and its “judicial character’ to justify its disposal
of the case, while, at the same time, failing to accord the Applicant any
opportunity whatever to present a countervailing argument.

No-one doubts that the Court has the power in its discretion to decide
certain issues ex proprio motu. The real question is not one of power, but
whether the exercise of power in a given case is consonant with the due
administration of justice. For all the reasons noted above, we are of the
view that, in the circumstances of this case, to decide the issue of “‘moot-
ness”’ without affording the Applicant any opportunity to submit counter-
arguments is not consonant with the due administration of justice.

In addition, we think that the Respondent should at least have been
notified that the Court was proposing to consider the possible effect on
the present proceedings of declarations of the French Government
relating to its policy in regard to the conduct of atmospheric tests in the
future. This was essential, we think, since it might, and did in fact lead
the Court to pronounce upon nothing less than France’s obligations, said
to have been unilaterally undertaken, with respect to the conduct of such
tests.

24. The conclusions above are reinforced when consideration is paid
to the relationship between the issue of mootness and the requirements
of the judicial process.

It is worth observing that a finding that the Applicant’s claim no longer
has any object is only another way of saying that the Applicant no longer
has any stake in the outcome. Located in the context of an adversary
proceeding, the implication is significant.

If the Applicant no longer has a stake in the outcome, i.e., if the case
is really moot, then the judicial process tends to be weakened, inasmuch
as the prime incentive for the Applicant to argue the law and facts with
sufficient vigour and thoroughness is diluted. This is one of the reasons
which justifies declaring a case moot, since the integrity of the judicial
process presupposes the existence of conflicting interests and requires
not only that the parties be accorded a full opportunity to explore and
expose the law and facts bearing on the controversy but that they have
the incentive to do so.

Applied to the present case, it is immediately apparent that this reason
74
324 NUCLEAR TESTS (JOINT DISS. OP.)

for declaring a case moot or without object is totally missing, a conclusion
which is not nullified by the absence of the Respondent in this particular
instance.

The Applicant, with industry and skill, has already argued the nature
of its continuing legal interest in the dispute and has urged upon the
Court the need to explore the matter more fully at the stage of the merits.
The inducement to do so is hardly lacking in light of the Applicant’s
submissions and the nature and purposes of a declaratory judgment.

25. Furthermore the Applicant’s continued interest is manifested by
its conduct. If, as the Judgment asserts, all the Applicant’s objectives have
been met, it would have been natural for the Applicant to have requested
a discontinuance of the proceedings under Article 74 of the Rules. This it
has not done. Yet this Article, together with Article 73 on settlement,
provides for the orderly regulation of the termination of proceedings once
these have been instituted. Both Articles require formal procedural
actions by agents, in writing, so as to avoid misunderstandings, protect
the interests of each of the two parties and provide the Court with the
certainty and security necessary in judicial proceedings.

*

26. Finally, we believe the Court should have proceeded, under Article
36 (6) and Article 53 of the Statute, to determine its own jurisdiction with
respect to the present dispute. This is particularly important in this case
because the French Government has challenged the existence of juris-
diction at the time the Application was filed, and, consequently, the pro-
per seising of the Court, alleging that the 1928 General Act is not a
treaty in force and that the French reservation concerning matters of na-
tional defence made the Court manifestly incompetent in this dispute. In
the Northern Cameroons case, invoked in paragraph 23 of the Judgment,
while the Respondent had raised objections to the jurisdiction of the
Court, it recognized that the Trusteeship Agreement was a convention in
force at the time of the filing of the Application. There was no question
then that the Court had been regularly seised by way of application.

27. In our view, for the reasons developed in the second part of this
opinion, the Court undoubtedly possesses jurisdiction in this dispute. The
Judgment, however, avoids the jurisdictional issue, asserting that ques-
tions related to the observance of “‘the inherent limitations on the exercise
of the Court’s judicial function” require to be-examined in priority to
matters of jurisdiction (paras. 22 and 23). We cannot agree with this asser-
tion. The existence or lack of jurisdiction with respect to a specific dispute
is a basic statutory limitation on the exercise of the Court’s judicial
function and should therefore have been determined in the Judgment as
Article 67, paragraph 6, of the Rules of Court seems clearly to expect.

75
325 NUCLEAR TESTS (JOINT DISS. OP.)

28. It is difficult for us to understand the basis upon which the Court
could reach substantive findings of fact and law such as those imposing
on France an international obligation to refrain from further nuclear
tests in the Pacific, from which the Court deduces that the case ‘“‘no
longer has any object”, without any prior finding that the Court is
properly seised of the dispute and has jurisdiction to entertain it. The
present Judgment by implication concedes that a dispute existed at the
time of the Application. That differentiates this case from those in which
the issue centres on the existence ab initio of any dispute whatever. The
findings made by the Court in other cases as to the existence of a dispute
at the time of the Application were based on the Court’s jurisdiction to
determine its own competence, under the Statute. But in the present case
the Judgment disclaims any exercise of that statutory jurisdiction. Ac-
cording to the Judgment the dispute has disappeared or has been resolved
by engagements resulting from unilateral statements in respect of which
the Court “holds that they constitute an undertaking possessing legal
effect” (para. 51) and ‘“‘finds that France has undertaken the obligation,
to hold no further nuclear tests in the atmosphere in the South Pacific”?
(para. 52). In order to make such a series of findings the Court must pos-
sess jurisdiction enabling it to examine and determine the legal effect of
certain statements and declarations which it deems relevant and connected
to the original dispute. The invocation of an alleged ‘inherent juris-
diction . . . to provide for the orderly settlement of all matters in dispute”
in paragraph 23 cannot provide a basis to support the conclusions
reached in the present Judgment which pronounce upon the substantive
rights and obligations of the Parties. An extensive interpretation appears
to be given in the Judgment to that inherent jurisdiction “on the basis of
which the Court is fully empowered to make whatever findings may be
necessary for the purposes of” providing “for the orderly settlement of all
matters in dispute” (para. 23). But such an extensive interpretation of the
alleged “inherent jurisdiction” would blur the line between the juris-
diction conferred to the Court by the Statute and the jurisdiction resulting
from the agreement of States. In consequence, it would provide an easy
and unacceptable way to bypass a fundamental requirement firmly
established in the jurisprudence of the Court and international law in
general, namely that the jurisdiction of the Court is based on the consent
of States.

The conclusion thus seems to us unavoidable that the Court, in the
process of rendering the present Judgment, has exercised substantive
jurisdiction without having first made a determination of its existence and
the legal grounds upon which that jurisdiction rests.

29. Indeed, there seems to us to be a manifest contradiction in the
jurisdictional position taken up by the Court in the Judgment. If the
so-called “inherent jurisdiction”” is considered by the Court to authorize
it to decide that France is now under a legal obligation to terminate

76
326 NUCLEAR TESTS (JOINT DISS. OP.)

atmospheric nuclear tests in the South Pacific Ocean, why does the
“inherent jurisdiction’? not also authorize it on the basis of that same
international obligation, to decide that the carrying out of any further
such tests would “not be consistent with applicable rules of international
law” and to order that “the French Republic shall not carry out any
further such tests’? In other words, if the Court may pronounce upon
France’s legal obligations with respect to atmospheric nuclear tests, why
does it not draw from this pronouncement the appropriate conclusions in
relation to the Applicant’s submissions instead of finding them no longer
to have any object? The above observation is made solely with reference
to the concept of “inherent jurisdiction” developed in the Judgment and
is of course not addressed to the merits of the case, which are not before
the Court at the present stage.

* *

Since we consider a finding both as to the Court’s jurisdiction and as
to the admissibility of the Application to be an essential basis for the
conclusions reached in the Judgment as well as for our reasons for dis-
senting from those conclusions, we now proceed to examine in turn the
issues of jurisdiction and admissibility which confront the Court in the
present case.

PART IE. JURISDICTION
Introduction

30. At the outset of the present proceedings the French Government
categorically denied that the Court has any competence to entertain
Australia’s Application of 9 May 1973; and it has subsequently continued
to deny that there is any legal basis for the Court’s Order of 22 June 1973
indicating provisional measures of protection or for the exercise of any
jurisdiction by the Court with respect to the matters dealt with in the
Application. The Court, in making that Order for provisional measures,
stated that the material submitted to it led to the conclusion, at that stage
of the proceedings, that the jurisdictional provisions invoked by the
Applicant appeared “‘prima facie, to afford a basis on which the juris-
diction of the Court might be founded”. At the same time, it directed
that the questions of the jurisdiction of the Court to entertain the dispute
and of the admissibility of the Application should be the subject of the
pleadings in the next stage of the case, that is, in the proceedings with
which the Court is now concerned. In our view, these further proceedings
confirm that the jurisdictional provisions invoked by the Applicant not
merely afforded a wholly sufficient basis for the Order of 22 June 1973
but also provided a valid basis for establishing the competence of the
Court in the present case.

77
327 NUCLEAR TESTS (JOINT DISS. OP.)

31. The Application specifies as independent and alternative bases of
the Court’s jurisdiction:

“(i) Article 17 of the General Act for the Pacific Settlement of Inter-
national Disputes, 1928, read together with Articles 36 (1) and
37 of the Statute of the Court. Australia and the French
Republic both acceded to the General Act on 21 May 1931. The
texts of the conditions to which their accessions were declared
to be subject are set forth in Annex 15 and Annex 16 respec-
tively.

(ii) Alternatively, Article 36 (2) of the Statute of the Court.
Australia and the French Republic have both made declarations
thereunder.”

It follows that, if these are indeed two independent and alternative ways
of access to the Court and one of them is shown to be effective to confer
jurisdiction in the present case, this will suffice to establish the Court’s
jurisdiction irrespective of the effectiveness or ineffectiveness of the other.
As the Court stated in its Judgment on the Appeal Relating to the Juris-
diction of the ICAO Council, if the Court is invested with jurisdiction on
the basis of one set of jurisdictional clauses “it becomes irrelevant to
consider the objections to other possible bases of jurisdiction” (/.C_J.
Reports 1972, p. 60).

* *
The General Act of 1928

32. Article 17 of the General Act of 1928 reads as follows:

“All disputes with regard to which the parties are in conflict as to
their respective rights shall, subject to any reservations which may
be made under Article 39, be submitted for decision to the Perma-
nent Court of International Justice, unless the parties agree, in the
manner hereinafter provided, to have resort to an arbitral tribunal.

It is understood that the disputes referred to above include in
particular those mentioned in Article 36 of the Statute of the Per-
manent Court of International Justice.”

The disputes ‘‘mentioned in Article 36 of the Statute of the Permanent
Court” are all or any of the classes of legal disputes concerning:

(a) the interpretation of a treaty;

(6) any question of international law;

(c) the existence of any fact which, if established, would constitute a
breach of an international obligation;

(d) the nature or extent of the reparation to be made for the breach of
an international obligation.

78
328 NUCLEAR TESTS (JOINT DISS. OP.)

33. The same four classes of legal disputes are reproduced word for
word, in Article 36 (2)—the optional clause—of the Statute of the present
Court which, together with the declarations of Australia and France,
constitutes the second basis of jurisdiction invoked in the Application.

34. Accordingly, the jurisdiction conferred on the Court under Article
17 of the General Act of 1928 and under the optional clause of the present
Statute, in principle, covers the same disputes: namely the four classes
of legal disputes listed above. In the present instance, however, the bases
of jurisdiction resulting from these instruments are clearly not co-exten-
sive because of certain differences between the terms of the Parties’
accessions to the General Act and the terms of their declarations accep-
ting the optional clause. [n particular, France’s declaration under the
optional clause excepts from the Court’s jurisdiction “disputes concerning
activities connected with national defence”, whereas no such exception
appears in her accession to the General Act of 1928. Consequently, it is
necessary to examine the two bases of jurisdiction separately.

35. The French Government, in its letter of 16 May 1973 addressed
to the Registrar, and in the Annex to that letter, put forward the view
that the present status of the General Act of 1928 and the attitude of the
Parties, more especially of France, in regard to it preclude that Act from
being considered today as a clear expression of France’s will to accept the
Court’s jurisdiction. It maintained that, since the demise of the League of
Nations, the Act of 1928 is recognized either as no longer being in force
or as having lost its efficacy or as having fallen into desuetude. In support
of this view, the French Government agreed that the Act of 1928 was,
ideologically, an integral part of the League of Nations system “in so far
as the pacific settlement of international disputes had necessarily in that
system to accompany collective security and disarmament”; that there
was correspondingly a close link between the Act and the structures of
the League, the Permanent Court of International Justice, the Council,
the Secretary-General, the States Members and the Secretariat; that these
links were emphasized in the terms of certain of the accessions to the Act,
including those of Australia, New Zealand and France; and that this
was also shown by the fact that Australia and New Zealand, in acceding
to the Act, made reservations regarding disputes with States not members
of the League. It further argued that the integration of the Act into the
structure of the League of Nations was.shown by the fact that, after the
latter’s demise, the necessity was recognized of a revision of the Act, sub-
stituting new terms for those of the defunct system instead merely of
relying on the operation of Article 37 of the Statute of the Court. This,
according to the French Government, implied that the demise of the

79
329 NUCLEAR TESTS (JOINT DISS. OP.)

League was recognized as having rendered it impossible for the General
Act of 1928 to continue to function normally.

36. The fact that the text of the General Act of 1928 was drawn up
and adopted within the League of Nations does not make it a treaty of
that Organization; for even a treaty adopted within an organization
remains the treaty of its parties. Furthermore, the records of the
League of Nations Assembly show that it was deliberately decided not to
make the General Act an integral part of the League of Nations structure
(Ninth Ordinary Session, Minutes of the First Committee, p. 68); that
the General Act was not intended to be regarded as a constitutional
document of the League or adjunct of the Covenant (ibid., p. 69); that
the General Act was envisaged as operating parallel to, and not as part
of the League of Nations system (ibid., p. 71); and that the substantive
obligations of the parties under the General Act were deliberately made
independent of the functions of the League of Nations. Stressing the last
point, Mr. Rolin of Belgium said specifically:

“The intervention of the Council of the League was not implied
as a matter of necessity in the General Act; the latter had been
regarded as being of use in connection with the general work of the
League, but it had no administrative or constitutional relationship with
it.” Ubid., p. 71; emphasis added.)

That the French Government also then understood the pacific settlement
system embodied in the General Act to be independent of that of the
Covenant of the League of Nations was made clear when the ratification
of the Act was laid before the French Chambre des deputés, whose Com-
mission des affaires étrangères explained:

“*... alors que, dans le système conçu par les fondateurs de la Société
des Nations, l’action du Conseil, telle quelle est prévue par l’article 15,
constitue un mode normal de règlement des différends au même
titre que la procédure d'arbitrage, /’ Acte général, au contraire, ignore
complètement le Conseil de la Société des Nations” (Journal officiel,
documents parlementaires, Chambre, 1929, p. 407; emphasis added).

37. Australia and France, it is true, inserted reservations in their
accessions to the General Act designed to ensure the priority of the
powers of the Council of the League over the obligations which they were
assuming by acceding to the Act. But the fact that they and some other
States thought it desirable so to provide in their instruments of accession

80
330 NUCLEAR TESTS (JOINT DISS. OP.)

seems to testify to the independent and essentially autonomous character
of the General Act rather than to its integration in the League of Nations
system. Similarly, the fact that, in order to exclude disputes with non-
member States from their acceptance of obligations under the Act,
Australia and some other States inserted an express reservation of such
disputes in their instruments of accession, serves only to underline that
the Covenant and the General Act were separate systems of pacific
settlement. The reservation was needed for the very reason that the Gen-
eral Act was established as a universal system of pacific settlement inde-
pendent of the League of Nations and open to States not members of the
Organization, as well as to Members (cf. Report of Mr. Politis, as
Rapporteur, 18th Plenary Meeting of 25 September 1928, at p. 170).

38. Nor do we find any more convincing the suggested “ideological
integration” of the General Act in the League of Nations system: i.e.,
the thesis of its inseparable connection with the League’s trilogy of col-
lective security, disarmament and pacific settlement. Any mention of a
connection between those three subjects is conspicuously absent from the
General Act, which indeed makes no reference at all to security or dis-
armament, unlike certain other instruments of the same era. In these
circumstances, the suggestion that the General Act was so far intertwined
with the League of Nations system of collective security and disarma-
ment as necessarily to have vanished with that system cannot be accepted
as having any solid basis.

39. Indeed, if that suggestion had a sound basis, it would signify the
extinction of numerous other treaties of pacific settlement belonging to
the same period and having precisely the same ideological approach as
the General Act of 1928. Yet these treaties, without any steps having
been taken to amend or to “confirm” them, are unquestionably con-
sidered as having remained in force despite the dissolution of the League
of Nations in 1946. As evidence of this two examples will suffice: the
Hispano-Belgian Treaty of Conciliation, Judicial Settlement and Ar-
bitration of 19 July 1927, Article 17 of which was applied by this Court
as the source of its jurisdiction in the Barcelona Traction, Light and Power
Company, Limited case (I.C.J. Reports 1964, at pp. 26-39); and the Franco-
Spanish Treaty of Arbitration of 10 July 1929 on the basis of which
France herself and Spain constituted the Lac Lanoux arbitration in 1956
(UNRIAA, Vol. 12, at p. 285). In truth, these treaties and the Genera] Act
itself, although largely inspired by the League of Nations aim of pro-
moting the peaceful settlement of disputes together with collective
security and disarmament, also took their inspiration from the movement
for the development of international arbitration and judicial settlement
which had grown up during the nineteenth century and had played a
major role at the Hague Peace Conferences of 1899 and 1907. It was,
moreover, the French Government itself which in the General Assembly
in 1948 emphasized this quite separate source of the “ideology” of the
General Act of 1928. Having referred to the General Act as “a valuable

81
331 NUCLEAR TESTS (JOINT DISS. OP.)

document inherited from the League of Nations”, the French delegation
added that it constituted:

os

. an integral part of a long tradition of arbitration and con-
ciliation which had proved itself effective long before the existence
of the League itself” (GA, OR, Third Session, Plenary Meeting,
199th Meeting, p. 193).

That tradition certainly did not cease with the League of Nations.

40. The General Act of 1928 was, however, a creation of the League of
Nations era, and the machinery of pacific settlement which it established
almost inevitably exhibited some marks of that origin. Thus, the tribunal
to which judicial settlement was to be entrusted was the Permanent Court
of International Justice (Art. 17); if difficulties arose in agreeing upon
members of a conciliation commission, the parties were empowered, as
one possible option, to entrust the appointment to the President of the
Council of the League (Art. 6); the Conciliation Commission was to
meet at the seat of the League, unless otherwise agreed by the parties or
otherwise decided by the Commission’s President (Art. 9); a Conciliation
Commission was also empowered in all circumstances to request assis-
tance from the Secretary-General of the League (Art. 9); if a deadlock
arose in effecting the appointment of members of an arbitral tribunal, the
task of making the necessary appointments was entrusted to the President
of the Permanent Court of International Justice (Art. 23); in cases sub-
mitted to the Permanent Court, it was empowered to lay down “‘pro-
visional measures” (Art. 33), and to decide upon any third party’s re-
quest to intervene (Art. 36) and its Registrar was required to notify other
parties to a multilateral convention the construction of which was in
question (Art. 37); the Permanent Court was also entrusted with a
general power to determine disputes relating to the interpretation or
application of the Act (Art. 41); the power to extend invitations to non-
member States to become parties to the General Act was entrusted to
the Council of the League (Art. 43); and, finally, the depositary functions
in connection with the Act were entrusted to the Secretary-General of the
League (Arts. 43-47). The question has therefore to be considered whether
these various links with the Permanent Court and with the Council of the
League of Nations and its Secretariat are of such a character that the
dissolution of these organs in 1946 had the necessary result of rendering
the General Act of 1928 unworkable and virtually a dead letter.

82
332 NUCLEAR TESTS (JOINT DISS. OP.)

41. In answering this question, account has first to be taken of Article
37 of the Statute of this Court, on which the Applicant specifically relies
for the purpose of founding the Court’s jurisdiction on Article 17 of the
1928 Act. Article 37 of the Statute reads:

‘““Whenever a treaty or convention in force provides for reference
of a matter... to the Permanent Court of International Justice, the
matter shall, as between the parties to the present Statute, be referred
to the International Court of Justice.”

The objects and purposes of that provision were examined at length by
this Court in the Barcelona Traction, Light and Power Company, Limited
case (New Application, Preliminary Objections, 1.C.J. Reports 1964, at
pp. 31-36) where, inter alia, it said:

“The intention therefore was to create a special régime which, as
between the parties to the Statute, would automatically transform
references to the Permanent Court in these jurisdictional clauses,
into references to the present Court.

In these circumstances it is difficult to suppose that those who
framed Article 37 would willingly have contemplated, and would not
have intended to avoid, a situation in which the nullification of the
jurisdictional clauses whose continuation it was desired to preserve,
would be brought about by the very event—the disappearance of the
Permanent Court—the effects of which Article 37 both foresaw and
was intended to parry; or that they would have viewed with equa-
nimity the possibility that, although the Article would preserve many
jurisdictional clauses, there might be many others which it would not;
thus creating that very situation of diversification and imbalance
which it was desired to avoid.”’ (P. 31, emphasis added.)

Ina later passage the Court was careful to enter the caveat that Article 37
was not intended “to prevent the operation of causes of extinction other
than the disappearance of the Permanent Court” (ibid., p. 34). However,
it continued:

“And precisely because it was the sole object of Article 37 to
prevent extinction resulting from the particular cause which the
disappearance of the Permanent Court would represent, it cannot be
admitted that this extinction should in fact proceed to follow from this
very event itself.” (Ibid., emphasis added.)

42. The Court’s observations in that case apply inevery particular to the
1928 Act. It follows that the dissolution of the Permanent Court in 1946
was in itself wholly insufficient to bring about the termination of the Act.
Unless some other ‘‘cause of extinction’”’ is shown to prevent the Act
from being considered as “a treaty or convention in force’’ at the date
of the dissolution of the Permament Court, Article 37 of the Statute
automatically has the effect of substituting this Court for thé Permanent
Court as the tribunal designated in Article 17 of the General Act for the

83
333 NUCLEAR TESTS (JOINT DISS. OP.)

judicial settlement of disputes. And Article 37, in our opinion, also has
the effect of automatically substituting this Court for the Permanent
Court in Articles 33, 36, 37 and 41 of the General Act.

43. Account has further to be taken of the arrangements reached in
1946 between the Assembly of the League and the General Assembly of
the United Nations for the transfer to the United Nations Secretariat of
the depositary functions performed by the League Secretariat with respect
to treaties. Australia and France, as Members of both organizations, were
parties to these arrangements and are, therefore, clearly bound by them.
In September 1945 the League drew up a List of Conventions with Indi-
cation of the Relevant Articles Conferring Powers on the Organs of the
League of Nations, the purpose of which was to facilitate consideration
of the transfer of League functions to the United Nations in certain
fields. In this list appeared the General Act of 1928, and there can be no
doubt that when resolutions of the two Assemblies provided in 1946 for
the transfer of the depository functions of the League Secretariat to the
United Nations Secretariat, the 1928 Act was understood as, in principle,
included in those resolutions. Thus, the first list published by the Secre-
tary-General in 1949 of multilateral treaties in respect of which he acts as
depositary contained the General Act of 1928 (Signatures, Ratifications,
Acceptances, Accessions, etc., concerning the Multilateral Conventions and
Agreements in respect of which the Secretary-General acts as Depositary,
UN Publications, 1949, Vol. 9). Moreover, in a letter of 12 June 1974,
addressed to Australia’s Permanent Representative and presented by
Australia to the Court, the Secretary-General expressly confirmed that
the 1928 Act was one of the ‘multilateral treaties placed under the custody
of the Secretary-General by virtue of General Assembly resolution 24 (1)
of 12 February 1946”.

44. Consequently, on the demise of the League of Nations in 1946,
the depositary functions entrusted to the Secretary-General and Secre-
tariat of the League of Nations by Articles 43 to 47 of the 1928 Act were
automatically transferred to the Secretary-General and Secretariat of the
United Nations. It follows that the demise of the League of Nations
could not possibly constitute ‘‘a cause of extinction” of the General Act
by reason of the references to the League Secretariat in those Articles.

#

45. The disappearance of the League of Nations system, it is true, did
slightly impair the full efficacy of the machinery provided for in the 1928
Act. In conciliation, recourse could no longer be had to the President of

84
334 NUCLEAR TESTS (JOINT DISS. OP.)

the Council as one of the means provided by Article 6 of the Act for
resolving disagreements in the appointment of members of the concilia-
tion commission; nor could the commission any longer assert the right
under Article 9 of the Act to meet at the seat of the League and to request
assistance from the Secretary-General of the League. As to arbitration, it
became doubtful whether Article 37 of the Statute would suffice, in the
event of the parties’ disagreement, to entrust to the President of this
Court the extra-judicial function of appointing members of an arbitral
tribunal entrusted by Article 23 of the 1928 Act to the President of the
Permanent Court. In both conciliation and arbitration, however, the
provisions involving League organs concerned machinery of a merely
alternative or ancillary character, the disappearance of which could not
be said to render the 1928 Act as a whole unworkable or impossible of
performance. Nor could their disappearance be considered such a funda-
mental change of circumstances as might afford a ground for terminating
or withdrawing from the treaty (cf. Art. 62 of the Vienna Convention on
the Law of Treaties). Moreover, none of these provisions touched, still
less impaired, the procedure for judicial settlement laid down in Article 17
of the 1928 Act.

46. Another provision the efficacy of which was impaired by the dis-
solution of the League was Article 43, under which the power to open
accession to the General Act to additional States was given to the Council
of the League. The disappearance of the Council put an end to this method
of widening the operation of the 1928 Act and prejudiced, in conse-
quence, the achievement of a universal system of pacific settlement foun-
ded on the Act. It did not, however, impair in any way the operation
of the Act as between its parties. Indeed, in principle, it did not preclude
the parties to the Act from agreeing among themselves to open it to
accession by additional! States.

47. Analysis of the relevant provisions of the General Act of 1928 thus
suffices, by itself, to show that neither the dissolution of 1946 of the
Permanent Court of International Justice nor that of the several organs
of the League of Nations can be considered as “a cause of extinction” of
the Act. This conclusion is strongly reinforced by the fact, already
mentioned, that a large number of treaties for the pacific settlement of
disputes, clauses of which make reference to organs of the League, are
undoubtedly accepted as still in force; and that some of them have been
applied in practice since the demise of the League. For present purposes,
it is enough to mention the application by France herself and by Spain
of their bilateral Treaty of Arbitration of 10 July 1929 as the basis for the
constitution of the Lac Lanoux Arbitral Tribunal in 1956 (UNRIAA, Vol.
12, at p. 285). That convention was conspicuously a treaty of the League
of Nations era, containing references to the Covenant and to the Council
of the League as well as to the Permanent Court. Moreover, some of those
references did not deal with the mere machinery of peaceful settlement

85
335 NUCLEAR TESTS (JOINT DISS. OP.)

procedures, but with matters of substance. Article 20, for example, ex-
pressly reserved to the parties, in certain events, a right of unilateral
application to the Council of the League; and Article 21, which required
provisional measures to be laid down by any tribunal dealing with a
dispute under the treaty, provided that “it shall be the duty of the Council
of the League of Nations, if the question is brought before it, to ensure
that suitable provisional measures be taken”. Those Articles provided
for much more substantial links with organs of the League than anything
contained in the 1928 Act; yet both France and Spain appear to have
assumed that the treaty was in force in 1956 notwithstanding the demise
of the League.

The So-Called Revision of the General Act

48. In the case of the 1928 Act, the French Government maintains
that the so-called revision of the General Act undertaken by the General
Assembly in 1948 implies that the demise of the League was recognized
as having rendered it impossible for the 1928 Act to continue to function
normally. This interpretation of the proceedings of the General Assembly
and the Interim Committee regarding the “revision” of the Act does not
seem to us sustainable. Belgium introduced her proposal for the revision
of the 1928 Act in the Interim Committee at a time when the General
Assembly was engaged in revising a number of treaties of the League of
Nations era in order to bring their institutional machinery and their
terminology into line with the then new United Nations system. It is
therefore understandable that, notwithstanding the automatic transfers
of functions already effected by Article 37 of the Statute and General
Assembly resolution 24 (I), the Interim Committee and the General
Assembly should have concerned themselves with the replacement of the
references in the General Act to the Permanent Court, the Council of the
League and the League Secretariat by references to their appropriate
counterparts in the United Nations system.

49. In any event, what began as a proposal for the revision of the 1928
General Act was converted in the Interim Committee into the preparation
of a text of a new Revised General Act which was to be opened for acces-
sion as an entirely independent treaty. This was to avoid the difficulty
that certain of the parties to the 1928 Act, whose agreement was necessary
for its revision, were not members of the United Nations and not taking
part in the revision (cf. Arts. 39 and 40 of the Vienna Convention on the
Law of Treaties). As the Belgian delegation explained to the Interim
Committee, the consent of the parties to the 1928 Act would now be
unnecessary “‘since in its final form their proposal did not suppress or

86
336 NUCLEAR TESTS (JOINT DISS. OP.)

modify the General Act, as established in 1928, but left it intact as also,
therefore, whatever rights the parties to that Act might still derive from it”
(emphasis added). This explanation was included in the Committee’s
report to the General Assembly and, in our opinion, clearly implies that
the 1928 Act was recognized to be a treaty still in force in 1948. Moreover,
the records of the debates contain a number of statements by individual
delegations indicating that the 1928 Act was then understood by them
to be in force; and those statements did not meet with contradiction from
any quarter.

50. Equally, the mere fact that the General Assembly drew up and
opened for accession a new Revised General Act could not have the
effect of putting an end to, or undermining the validity of, the 1928 Act.
In the case of the amendment of multilateral treaties, the principle is
well settled that the amending treaty exists side by side with the original
treaty, the latter remaining in force unamended as between those of its
parties which have not established their consent to be bound by the
amending treaty (cf. Art. 40 of the Vienna Convention on the Law of
Treaties). Numerous examples of the application of this principle are to
be found precisely in the practice of the United Nations regarding the
amendment of League of Nations Treaties; and it was this principle to
which the General Assembly gave expression in the preamble to its reso-
lution 268A (LIE), by which it instructed the Secretary-General to prepare
and open to accession the text of the Revised Act. The preamble to the
resolution, inter alia, declared:

“Whereas the General Act, thus amended, will only apply as
between States having acceded thereto, and, as a consequence, will not
affect the rights of such States, parties to the Act as established on
26 September 1928, as should claim to invoke it in so far as it might
still be operative.” (Emphasis added.)

It is therefore evident that the General Assembly neither intended that
the Revised General Act should put an end to its predecessor, the 1928
Act, nor understood that this would be the result of its adoption of the
Revised Act. Such an intention in the General Assembly would indeed
have been surprising when it is recalled that the ‘‘revision”’ of the General
Act was undertaken in the context of a programme for encouraging the
development of methods for the pacific settlement of disputes.

SI. In the above-quoted clause of the preamble, it is true, resolution
268A (ILI) qualifies the statement that the amendments would not affect
rights of parties to the 1928 Act by the words “‘in so far as it might still be
operative”. Moreover, in another clause of the preamble the resolution
also speaks of its being ‘‘expedient to restore to the General Act its
original efficacy, impaired by the fact that the organs of the League of
Nations and the Permanent Court of International Justice to which it
refers have now disappeared’’. We cannot, however, accept the suggestion
that by these phrases the General Assembly implied that the 1928 Act

87
337 NUCLEAR TESTS (JOINT DISS. OP.)

was no longer capable of functioning normally. These phrases find a
sufficient explanation in the fact, which we have already mentioned, that
the disappearance of the League organs and the Permanent Court would
affect certain provisions regarding alternative methods for setting up
conciliation commissions or arbitral tribunals, which might in the event
of disagreements impair the efficacy of the procedures provided by the
Act.

52. But there was also another reason for including those words in the
preamble to which the Interim Committee drew attention in its report
(UN doc. A/605, para. 46):

“Thanks to a few alterations, the new General Act would, for the
benefit of those States acceding thereto, restore the original effec-
tiveness of the machinery provided in the Act of 1928, an Act
which, though still theoretically in existence, has largely become
inapplicable.

It was noted, for example, that the provisions of the Act relating
to the Permanent Court of International Justice had lost much of their
effectiveness in respect of parties which are not members of the United
Nations or parties to the Statute of the International Court of Justice.”
(Emphasis added.)

In 1948 several parties to the 1928 Act were neither members of the
United Nations nor parties to the Statute of this Court so that, even
with the aid of Article 37 of the Statute,.the provisions in the 1928 Act
on judicial settlement were not ‘‘operative” as between them and other
parties to the Act. Therefore, in this respect also it could properly be said
that the original efficacy of the 1928 Act had been impaired. On the other
hand, the clear implication, a contraria, of the Interim Committee’s
report was that the provisions of the 1928 Act concerning judicial settle-
ment—Article 17—had not lost their efficacy as between those of its
parties who were parties to the Statute of this Court.

The Question of the Continued Force of the 1928 Act

53. Equally, we do not find convincing the thesis put forward by the
French Government that the 1928 Act cannot serve as a basis for the
competence of the Court because of “the desuetude into which it has
fallen since the demise of the League of Nations system”. Desuetude is
not mentioned in the Vienna Convention on the Law of Treaties as one of
the grounds for termination of treaties, and this omission was deli-

88
338 NUCLEAR TESTS (JOINT DISS. OP.)

berate. As the International Law Commission explained in its report on
the Law of Treaties:

“| .. while ‘obsolescence’ or ‘desuetude’ may be a factual cause of
the termination of a treaty, the legal basis of such termination, when
it occurs, is the consent of the parties to abandon the treaty, which
is to be implied from their conduct in relation to the treaty” (Year-
book of the International Law Commission, 1966, Vol. I, p. 237).

In the present instance, however, we find it impossible to imply from the
conduct of the parties in relation to the 1928 Act, and more especially
from that of France prior to the filing of the Application in this case,
their consent to abandon the Act.

54. Admittedly, until recently the Secretary-General was not called
upon to register any new accession or other notification in relation to the
1928 Act. But this cannot be considered as evidence of a tacit agreement
to abandon the treaty, since multilateral treaties not infrequently remain
in force for long periods without any changes in regard to their parties.

55. Nor is such evidence to be found in the fact, referred to in the
Annex to the French Government’s letter of 16 May 1973, that ‘“‘Australia
and Canada did not feel, in regard to the Act, any need to regularize
their reservations of 1939 as they did those expressed with regard to
their optional declarations”. The reservations in question, made by both
countries four days after the outbreak of the Second World War, notified
the depositary that they would not regard their accessions to the 1928
Act as “covering or relating to any dispute arising out of events occurring
during the present crisis”. These reservations were not in accord with
Article 45 of the 1928 Act, which permitted modification of the terms of
an accession only at the end of each successive five-year period for which
the Act runs unless denounced. But both countries justified the reserva-
tions on the basis of the breakdown of collective security under the League
and the resulting fundamental changes in the circumstances existing
when they acceded to the Act; and if that justification was well founded
there was no pressing need to “regularize” their reservations in 1944
when the current five-year period was due to expire. Nor would it be
surprising if in that year of raging war all over the globe they should not
have had their attention turned to this question. Moreover, the para-
Nelism suggested between the position of these two countries under the
1928 Act and under the optional clause is in any case inexact. Their
declarations under the optional clause expired in 1940, so that they were
called upon to re-examine their declarations; under Article 45 of the
1928 Act, on the other hand, their accessions remained in force inde-
finitely uniess denounced.

56. A more general argument in the Annex to the letter of 16 May
1973, regarding a lack of parallelism in States’ acceptance respectively of
the 1928 Act and the optional clause, also appears to us unconvincing.

89
339 NUCLEAR TESTS (JOINT DISS. OP.)

The desuetude of the 1928 Act, it is said, ought to be inferred from the
following facts: up to 1940 reservations made to the 1928 Act and to the
optional clause were always similar but after that date the parallelism
ceased; reservations to the optional clause then became more restrictive
and yet the same States appeared unconcerned with the very broad
jurisdiction to which they are said to have consented under the Act.

57. Even before 1940, however, the suggested parallelism was by
no means complete. Thus, France’s declaration of 19 September 1929,
accepting the optional clause, did not contain the reservation of matters
of domestic jurisdiction which appeared in her accession to the 1928 Act;
and the declarations made in that period by Australia, Canada, New
Zealand and the United Kingdom did not exclude disputes with non-
member States, as did their accessions to the 1928 Act. The provisions of
Articles 39 and 45 of the Act in any case meant that there were material
differences in the conditions under which compulsory jurisdiction was
accepted under the two instruments. Moreover, even granting that
greater divergencies appear in the two systems after 1940, this is open to
other explanations than the supposed desuetude of the 1928 Act. The
more striking of these divergencies arise from reservations to the optional
clause directed to specific disputes either already existing or imminently
expected. Whereas under the optional clause many States have placed
themselves in a position to change the terms of their declarations in any
manner they may wish, without notice and with immediate effect, their
position under the 1928 General Act is very different by reason of the
provisions of Articles 39 and 45 regulating the making and taking effect
of reservations. Because of these provisions a new reservation to the
1928 Act directed to a specific matter of dispute may serve only to alert
the attention of the other party to the State’s obligations under the Act
and hasten a decision to institute proceedings before the reservation
becomes effective under Article 45. In short, any parallelism between the
optional clause and the 1928 Act is in this respect an illusion.

58. As to the further suggestion in the above-mentioned letter that if
the 1928 Act were still in force the refusal of Australia, New Zealand and
France to become parties to the Revised General Act would be difficult
to explain, this does not appear to us to bear a moment’s examination.
Since 1946, the 1928 Act has had a limited number of existing parties
and has been open to accession only by a small and finite group of other
States, while the Revised General Act is open to accession by a much
wider and still expanding group of States. Accordingly, it is no matter for
surprise that parties to the 1928 General Act should have been ready
simply to continue as such, while not prepared to take the new step of
assuming more wide-ranging commitments under the Revised Act. Even
more decisive is the fact that, of the six parties to the 1928 Act which have

90
340 NUCLEAR TESTS (JOINT DISS. OP.)

become parties to the Revised Act, at least four are on record as formally
recognizing that the 1928 Act is also still in force for them.

59. It follows that, in our opinion, the various considerations advanced
in the French Government’s letter and Annex of 16 May 1973 fall far
short of establishing its thesis that the 1928 Act must now be considered
as having fallen into desuetude. Even if this were not the case, the State
practice in relation to the Act in the post-war period, more especially
that of France herself, appears to us to render that thesis manifestly
untenable.

Evidence of the 1928 Act’s Continuance in Force

60. Between the dissolution of the League of Nations in April 1946 and
Australia’s invocation of the 1928 Act in her Application of 9 May 1973
there occurred a number of examples of State practice which confirm
that, so far from abandoning the Act, its parties continued to recognize it
as a treaty in force. The first was the conclusion of the Franco-Siamese
Settlement Agreement on 17 November 1946 for the purpose of re-estab-
lishing the pre-war territorial situation on Siam’s borders and renew-
ing friendly relations between the two countries. Siam was not a party
to the General Act of 1928, but in the Franco-Siamese Treaty of Friend-
ship of 1937 she had agreed to apply the provisions of the Act for the
settlement of any disputes with France. Under the Settlement Agreement
of 1946 France and Siam agreed to constitute immediately ‘a Concili-
ation Commission, composed of the representatives of the Parties and
three neutrals, in accordance with the General Act of Geneva of 26 Sep-
tember 1928 for the Pacific Settlement of International Disputes, which
governs the constitution and working of the Commission”. The 1928
Act, it is true, applied between France and Siam, not as such, but only
through being incorporated by reference into the 1937 Treaty of Friend-
ship. But it is difficult to imagine that in November 1946, a few months
after she had participated in the dissolution of the League, France
should have revived the operation of the provisions of the 1928 Act in her
relations with Siam if she had believed the dissolution of the League to
have rendered that Act virtually defunct.

61. In 1948-1949, as we have already pointed out, a number of member
States in the debates and the General Assembly in resolution 268A (ITI)
referred to the 1928 Act, as still in force, and met with no contradiction.
In 1948 also the 1928 Act was included in New Zealand’s official treaty
list published in that year. Again, in 1949, the Norwegian Foreign
Minister, in reporting to parliament on the Revised Act, stated that the
1928 Act was still in force, and in 1950 the Swedish Government did
likewise in referring the Revised Act to the Swedish parliament. Similarly,

91
341 NUCLEAR TESTS (JOINT DISS. OP.)

in announcing Denmark’s accession to the Revised Act in 1952, the Danish
Government referred to the 1928 Act as still in force.

62. Accordingly, France was doing no more than conform to the
general opinion when in 1956 and 1957 she made the 1928 Act one of the
bases of her claim against Norway before this Court in the Certain Norwe-
gian Loans case (1.C.J. Reports 1957, p. 9). In three separate passages of her
written pleadings France invoked the 1928 Act as a living, applicable,
treaty imposing an obligation upon Norway to submit the dispute to
arbitration; for in each of these passages she characterized Norway’s
refusal to accept arbitration as a violation, inter alia, of the General Act
of 1928 (.C./. Pleadings, Certain Norwegian Loans case, Vol. I, at
pp. 172, 173 and 180). She did so again in a diplomatic Note of
17 September 1956, addressed to the Norwegian Government during the
course of the proceedings and brought to the attention of the Court (ibid.,
p. 211), and also at the oral hearings (ibid., Vol. II, p. 60). The reason
was that Norway’s refusal to arbitrate was a specific element in the French
claim that Norway was not entitled unilaterally to modify the conditions
of the loans in question “without negotiation with the holders, with the
French State which has adopted the cause of its nationals, or without
arbitration ...” U.C.J. Reports 1957, at. p 18, emphasis added). Conse-
quently, the explanation given in the Annex to the French Government’s
letter of 16 May 1973 that it had confined itself in the Certain Norwegian
Loans case “to a very brief reference to the General Act, without relying
on it expressly as a basis of its claim’’, is not one which it is possible to
accept.

63. Nor do we find the further explanation given by the French Govern-
ment in that Annex any more convincing. In effect this is that, if the 1928
Act had been considered by France to be valid at the time of the Certain
Norwegian Loans case, she would have used it to found the jurisdiction
of the Court in that case so as to “parry the objection which Norway was
to base upon the reciprocity clause operating with reference to the French
Declaration”; and that her failure to found the Court’s jurisdiction on the
1928 Act “is only explicable by the conviction that in 1955 it had fallen
into desuetude’’. This explanation does not hold water for two reasons.
First, it does not account for the French Government’s repeated references
to the 1928 Act as imposing an obligation on Norway in 1955 to arbitrate,
one of which included a specific mention of Chapter II of the Act relating
to judicial settlement. Secondly, it is not correct that France, by founding
the Court’s jurisdiction on the Act, would have been able to escape the
objection to jurisdiction under the optional clause raised by Norway on

92
342 NUCLEAR TESTS (JOINT DISS. OP.)

the basis of a reservation in France’s declaration; and it is unnecessary to
look further than to Article 31, paragraph 1, of the 1928 Act for the
reason why France did not invoke the Act as a basis for the Court’s
jurisdiction. This paragraph reads:

“In the case of a dispute the occasion of which, according to the
municipal law of one of the parties, falls within the competence of its
judicial or administrative authorities, the party in question may object
to the matter in dispute being submitted for settlement by the different
methods laid down in the present General Act until a decision with final
effect has been pronounced .. .” (Emphasis added.)

Since the French bond holders had deliberately abstained from taking any
action in the Norwegian tribunals, the above clear and specific provision
of Article 31 constituted a formidable obstacle to establishing the Court’s
jurisdiction on the basis of the 1928 Act.

64. Thus, the position taken by France in the Certain Norwegian Loans
case, so far from being explicable only on the basis of a conviction of the
desuetude of the Act, provides evidence of the most positive kind of her
belief in its continued validity and efficacy at that date. As to Norway,
it is enough to recall her Government’s statement in Parliament in 1949
that the 1928 Act remained in force, and to add that at no point in the
Certain Norwegian Loans case did Norway question either the validity or the
efficacy of the Act as an instrument applicable between herself and France
at that date.

65. Furthermore, the interpretation placed inthe Annex onthe treatment
of the 1928 Act by the Court and Judge Basdevant in the Certain Norwegian
Loans case does not seem to us to be sustained by the record of the case.
The Court did not, as the French Government maintains, have to decide
the question of the 1928 Act. Stressing that France had based her Applica-
tion ‘‘clearly and precisely on the Norwegian and French declarations
under Article 36, paragraph 2, of the Statute’, the Court held it “‘would
not be justified in seeking a basis for its jurisdiction different from that
which the French Government itself set out in its Application...”.
Having so held, it examined the question of its jurisdiction exclusively by
reference to the parties’ declarations under the optional clause and made
no mention of the 1928 Act. As to Judge Basdevant, at the outset of his
dissenting opinion (p. 71) he emphasized that on the question of jurisdic-
tion he did not dispute the point of departure on which the Court had
placed itself. In holding that the matters in dispute did not fall within the
reservation of matters of domestic jurisdiction, on the other hand, he
expressly relied on the 1928 Act as one of his grounds for so holding. The
fact that the Court did not follow him in this approach to the interpreta-
tion of the reservation cannot, in our view, be understood as meaning
that it rejected his view as to the 1928 Act’s being in force between France

93
343 NUCLEAR TESTS (JOINT DISS. OP.)

and Norway. Indeed, if that had been the case, it is almost inconceivable
that Judge Basdevant'could have said, as he did, of the 1928 Act: “At
no time has any doubt been raised as to the fact that this Act is binding
as between France and Norway” U.C./. Reports 1957, p. 74).

66. The proceedings in the Certain Norwegian Loans case, therefore, in
themselves constitute unequivocal evidence that the 1928 Act did survive the
demise of the League and was recognized by its parties, in particular by
France, as in force in the period 1955-1957. We may add that in this
period statements by parties to the 1928 Act are also to be found in the
records of the proceedings of the Council of Europe leading to the adopt-
ing of the European Convention for the Pacific Settlement of Interna-
tional Disputes in 1957, which show that they considered the Act to be
still in force. A Danish delegate, for example, stated in the Consultative
Assembly in 1955, without apparent contradiction from anyone, that
the 1928 Act “‘binds twenty States’’.

67. No suggestion is made in the letter of 16 May 1973 or its Annex
that, if the 1928 Act was in force in 1957, there was nevertheless some
development which deprived it of validity before Australia filed her
Application; nor does the information before the Court indicate that any
such development occurred. On the contrary, the evidence consistently
and pointedly confirms the belief of the parties to the 1928 Act as to its
continuance in force. In 1966 Canada’s official publication The Canada
Treaty Series: 1928-1964 listed the 1928 Act as in force; as likewise did
Finland’s list in the following year. In Sweden the treaty list published by
the Ministry of Foreign Affairs in 1969 included the 1928 Act, with a
footnote ‘still in force as regards some countries”. In 1971 the Nether-
lands Minister for Foreign Affairs, in submitting the Revised Act for
parliamentary approval, referred to the 1928 Act as an agreement to
which the Netherlands is a party and, again, as an Act “which is still in
force for 22 States”; and Australia’s own official treaty list published in
that year included the 1928 Act. In addition, the 1928 Act appears in a
number of unofficial treaty lists compiled in different countries.

68. As to France herself, there is nothing in the evidence to show any
change of position on her part regarding the 1928 Act prior to the filing of
Australia’s Application on 9 May 1973. Indeed, a written reply to a
deputy in the National Assembly, explaining why France was not con-
templating ratification of the European Convention for the Pacific
Settlement of Disputes, gives the opposite impression. That reply stated
that, like the majority of European States, France was already bound by
numerous obligations of pacific settlement amongst which was mentioned
“TActe général d’arbitrage du 26 septembre 1928 revisé en 1949”. The

94
344 NUCLEAR TESTS (JOINT DISS. OP.)

French Government, in a footnote in the Livre blanc sur les expériences
nucléaires, has drawn attention to the confused character of the reference
to the 1928 Act revised in 1949. Even so, and however defective the
formulation of the written reply, it is difficult to understand it in any
other way than as confirming the position taken up by the French
Government in the Certain Norwegian Loans case, that the 1928 Act was to
be considered as a treaty in force with respect to France; for France had not
ratified the Revised General Act and could be referred to as bound by the
General Act only in its original form, the 1928 Act.

69. Accordingly, we are bound to conclude that the 1928 Act was a
treaty in force between Australia and France on 9 May 1973 when
Australia’s Application in the present case was filed. Some months after
the filing of the Application, on 10 January 1974, the French Govern-
ment transmitted to the Secretary-General a notification of its denuncia-
tion of the Act, without prejudice to the position which it had taken
regarding the lack of validity of the Act. Under the settled jurisprudence
of the Court, however, such a notification could not have any retroactive
effect on jurisdiction conferred upon the Court earlier by the filing of the
Application; the Nottebohm case (Preliminary Objection, I.C.J. Reports
1953, at pp. 120-124). .

70. Nor, in our view, can the conclusion that the 1928 Act was a
treaty in force between Australia and France on 9 May 1973 be in any way
affected by certain action taken with respect to the Act since that date
by two other States, India and the United Kingdom. In the case con-
cerning Trial of Pakistani Prisoners of War}, by a letter of 24 June 1973
India informed the Court of its view that the 1928 Act had ceased to be a
treaty in force upon the disappearance of the organs of the League of
Nations. Pakistan, however, expressed a contrary view and has since
addressed to the Secretary-General a letter from the Prime Minister of
Pakistan affirming that she considers the Act as continuing in force.
Again, although the United Kingdom, in a letter of 6 February 1974,
referred to doubts having been raised as to the continued legal force of
the Act and notified the Secretary-General of its denunciation of the Act
in conformity with the provisions of paragraph 2 of Article 45, it did so in
terms which do not prejudge the question of the continuance in force of
the Act. In any event, against these inconclusive elements of State prac-
tice in relation to the 1928 Act which have occurred since the filing of
Australia’s Application, we have to set the many indications of the Act’s
continuance in force, some very recent, to which we have already drawn
attention. Moreover, it is axiomatic that the termination of a multilateral
treaty requires the express or tacit consent of all the parties, a requirement
which is manifestly not fulfilled in the present instance.

 

1 7.0.4. Reports 1973, p. 348.
95
345 NUCLEAR TESTS (JOINT DISS. OP.)

We are therefore clearly of the opinion that Article 17 of the 1928 Act,
in combination with Article 37 of the Statute of the Court, provided
Australia with a valid basis for submitting the Nuclear Tests case to the
Court on 9 May 1973, subject only to any particular difficulty that might
arise in the application of the Act between Australia and France by
reason of reservations made by either of them. This question we now
proceed to examine.

Applicability of the 1928 Act as Between
Australia and France

71. The French Government has urged in the Annex to its letter of
16 May 1973 that, even if the 1928 Act should be considered as not having
lost its validity, it would still not be applicable as between Australia and
France by reason of two reservations made by Australia to the Act itself
and, in addition, a reservation made by France to its Declaration under
the optional clause of 20 May 1966.

72. The Australian reservations to the 1928 Act here in question are
(1) a clause allowing the temporary suspension of proceedings under the
Act in the case of a dispute that was under consideration by the Council
of the League of Nations and (2) another clause excluding from the scope
of the Act disputes with any State party to the Act but not a member of
the League of Nations. The disappearance of the League of Nations, it is
said, means that there is now uncertainty as to the scope of these reserva-
tions; and this uncertainty, it is further said, is entirely to the advantage
of Australia and unacceptable.

73. The clause concerning suspension of proceedings was designed
merely to ensure the primacy of the powers of the Council of the League
in the handling of the disputes; and the disappearance of the Council, in
our opinion, left intact the general obligations of pacific settlement
undertaken in the Act itself. Indeed, a similar reservation was contained
in a number of the declarations made under the optional clause of the
Statute of the Permanent Court of International Justice, and there has
never been any doubt that those declarations remained effective notwith-
standing the demise of the Council of the League. Thus, in the Ang/o-
Iranian Oil Co. case the declarations of both Parties contained such
a reservation and yet it was never suggested that the demise of the Council
of the League had rendered either of them ineffective. On the contrary,
Iran invoked the reservation, and the United Kingdom contested Iran’s
right to do so only on the ground that the merits of the dispute were not

96
346 NUCLEAR TESTS (JOINT DISS. OP.)

under consideration by the Security Council U.C./. Pleadings, Anglo-
Iranian Oil Co. case, pp. 282 and 367-368). Furthermore, France’s
own accession to the 1928 Act contained a reservation in much the same
terms and yet in the Certain Norwegian Loans case she does not seem to
have regarded this fact as any obstacle to the application of the Act
between herself and Norway.

74, Equally, the disappearance of the League of Nations cannot be
considered as having rendered the general obligations of pacific settlement
embodied in the 1928 Act inapplicable by reason of Australia’s reserva-
tion excluding disputes with States not members of the League. This
Court has not hesitated to apply the term Member of the League of
Nations in connection with the Mandate of South West Africa (Z.C.J.
Reports 1950, pp. 138, 158-159 and 169; South West Africa cases, 1.C.J.
Reports 1962, pp. 335-338); nor has the Secretary-General in discharging
his functions as depositary of the League of Nations multilateral treaties
open to participation by States “Members of the League of Nations”.

75. Should any question arise in a case today concerning the applica-
tion of either of the two reservations found in Australia’s accession to the
1928 Act, it would be for the Court to determine the status of the reserva-
tion and to appreciate its meaning and effect. Even if the Court were to
hold that one or other reservation was no longer capable of application,
that would not detract from the essential validity of Australia’s accession
to the 1928 Act. Moreover, owing to the well-settled principle of reci-
procity in the application of reservations, any uncertainty that might
exist as to the scope of reservations could not possibly work entirely to
the advantage of Australia. It may be added that France has not suggested
that the present case itself falls within the operation of either reservation.

76. In the light of the foregoing considerations, we are unable to see in
Australia’s reservations any obstacle to the applicability of the 1928 Act
as between her and France.

77. Another and quite different ground is, however, advanced by the
French Government for considering the 1928 Act inapplicable between
France and Australia with respect to the present dispute. The terms of the
declarations of the two countries under the optional clause, it is said,
must be regarded as prevailing over the terms of their accessions to the
1928 Act. In consequence, even on the hypothesis of the validity of the
1928 Act, the reservations in France’s declaration of 1966 under the
optional clause are, she maintains, to be treated as applicable. Those
reservations include the one which excepts from France’s acceptance

97
347 NUCLEAR TESTS (JOINT DISS. OP.)

of jurisdiction under the optional clause “disputes concerning activities
connected with national defence”’; and according to the French Govern-
ment that reservation necessarily covers the present dispute regarding
atmospheric nuclear weapon tests conducted by France.

78. One argument advanced in support of that contention is that, the
Statute of the Court being an integral part of the Charter of the United
Nations, the obligations of Members undertaken on the basis of the
optional clause of the Statute must in virtue of Article 103 of the Charter
be regarded as prevailing over their obligations under the 1928 Act. This
argument appears to us to be based on a misconception. The Charter
itself places no obligation on member States to submit their disputes to
judicial settlement, and any such obligation assumed by a Member under
the optional clause of the Statute is therefore undertaken as a voluntary
and additional obligation which does not fall within the purview of
Article 103. The argument is, in any case, self-defeating because it could
just as plausibly be argued that the obligations undertaken by parties to
the 1928 Act are obligations under Article 36 (1) of the Statute and thus
also obligations under the Charter.

79. The French Government, however, also rests the contention on the
ground that the situation here is analogous to one where there is ‘‘a Jater
treaty relating to the same subject-matter as a treaty concluded earlier in
the relations between the same countries”. In short, according to the
French Government, the declarations of the Parties under the optional
clause are to be considered as equivalent to a later treaty concerning
acceptance of compulsory jurisdiction which, being a later expression of
the wills of the Parties, should prevail over the earlier Act of 1928,
relating to the same subject-matter. In developing this argument, we
should add, the French Government stresses that it does not wish to be
understood as saying that, whenever any treaty contains a clause con-
ferring jurisdiction on the Court, a party may release itself from its
obligations under that clause by an appropriate reservation inserted in a
subsequent declaration under the optional clause. The argument applies
only to the case of a treaty, like the General Act, “the exclusive object of
which is the peaceful settlement of disputes, and in particular judicial
settlement”.

80. This argument appears to us to meet with a number of objections,

98
348 NUCLEAR TESTS (JOINT DISS. OP.)

not the least of which is the fact that “treaties and conventions in force”
and declarations under the optional clause have always been regarded as
two different sources of the Court’s compulsory jurisdiction. Jurisdiction
provided for in treaties is covered in paragraph 1 of Article 36 and juris-
diction under declarations accepting the optional clause in paragraph 2;
and the two paragraphs deal with them as quite separate categories. The
paragraphs reproduce corresponding provisions in Article 36 of the
Statute of the Permanent Court, which were adopted to give effect to the
compromise reached between the Council and other Members of the
League on the question of compulsory jurisdiction. The compromise
consisted in the addition, in paragraph 2, of an optional clause allowing
the establishment of the Court’s compulsory jurisdiction over legal
disputes between any States ready to accept such an obligation by making
a unilateral declaration to that effect. Thus, the optional clause was from
the first conceived of as an independent source of the Court’s jurisdiction.

81. The separate and independent character of the two sources of the
Court’s jurisdiction—treaties and unilateral declarations under the
optional clause—is reflected in the special provisions inserted in the
present Statute for the purpose of preserving the compulsory jurisdiction
attaching to the Permanent Court at the time of its dissolution. Two
different provisions were considered necessary to achieve this purpose:
Article 36 (5) dealing with jurisdiction under the optional clause, and
Article 37 with jurisdiction under “treaties and conventions in force”.
The separate and independent character of the two sources is also reflected
in the jurisprudence of both Courts. The Permanent Court in its Order
refusing provisional measures in the Legal Status of the South-Eastern
Territory of Greenland case and with reference specifically to a clause
in the 1928 Act regarding provisional measures, underlined that a
legal remedy would be available “even independently of the accept-
ance by the Parties of the optional clause” (P.C.1.J., Series A/B,
No. 48, at p. 289). Again, in the Electricity Company of Sofia and
Bulgaria case the Permanent Court held expressly that a bilateral treaty
of conciliation, arbitration and judicial settlement and the Parties’ decla-
rations under the optional clause opened up separate and cumulative
ways of access to the Court; and that if examination of one of these sour-
ces of jurisdiction produced a negative result, this did not dispense
the Court from considering “the other source of jurisdiction invoked
separately and independently from the first” (P.C.L.J., Series A/B, No.
77, at pp. 76 and 80). As to this Court, in the Barcelona Traction, Light and
Power Company, Limited case it laid particular emphasis on the fact
that the provisions of Article 37 of the Statute concerning “treaties and
conventions in force” deal with “a different category of instrument” from
the unilateral declarations to which Article 36 (5) relates (.C./. Reports
1964, at p. 29). More recently, in the Appeal Relating to the Jurisdiction
of the ICAO Council case the Court based one of its conclusions specifi-

99
349 NUCLEAR TESTS (JOINT DISS. OP.)

cally on the independent and autonomous character of these two sources
of its jurisdiction U.C.J. Reports 1972, at pp. 53 and 60).

82. In the present instance, this objection is reinforced by the fact that
the 1928 Act contains a strict code of rules regulating the making of
reservations, whereas no such rules govern the making of reservations to
acceptances of the Court’s jurisdiction under the optional clause. These
rules, which are to be found in Articles 39, 40, 41, 43 and 45 of the Act,
impose restrictions, inter alia, on the kinds of reservations that are ad-
missible and the times at which they may be made and at which they will
take effect. In addition, a State accepting jurisdiction under the optional
clause may fix for itself the period for which its declaration is to run and
may even make it terminable at any time by giving notice, whereas
Article 45 (1) of the Act prescribes that the Act is to remain in force for
successive fixed periods of five years unless denounced at least six months
before the expiry of the current period. That the framers of the 1928 Act
deliberately differentiated its régime in regard to reservations from that of
the optional clause is clear; for the Assembly of the League, when
adopting the Act, simultaneously in another resolution drew the attention
of States to the wide possibilities of limiting the extent of commitments
under the optional clause “‘both as regards duration and as regards
scope”. Consequently, to admit that reservations made by a State under
the uncontrolled and extremely flexible system of the optional clause may
automatically modify the conditions under which it accepted jurisdiction
under the 1928 Act would run directly counter to the strict system of
reservations deliberately provided for in the Act.

83. The French Government evidently feels the force of that objection;
for it suggests that its contention may be reconciled with Article 45 (2) of
the Act, which requires any changes in reservations to be notified at least
six months before the end of the current five-year period of the Act’s
duration, by treating France’s reservations made in her 1966 declaration
as having taken effect only at the end of the then current period, namely
in September 1969. This suggestion appears, however, to disregard the
essential nature of a reservation. A reservation, as Article 2, paragraph 1
(d), of the Vienna Convention on the Law of Treaties records, is:

‘.., a unilateral statement, however phrased or named, made by a
State, when signing, ratifying, accepting, approving or acceding to a
treaty, whereby it purports to exclude or to modify the legal effect

100
350 NUCLEAR TESTS (JOINT DISS. OP.)
of certain provisions of the treaty in their application to that State’’.

Thus, in principle, a reservation relates exclusively to a State’s expression
of consent to be bound by a particular treaty or instrument and to the
obligations assumed by that expression of consent. Consequently, the
notion that a reservation attached to one international agreement, by
some unspecified process, is to be superimposed upon or transferred to
another international instrument is alien to the very concept of a reserva-
tion in international law; and also cuts across the rules governing the
notification, acceptance and rejection of reservations. The mere fact that
it never seems to have occurred to the Secretary-General of the League or
of the United Nations that reservations made in declarations under the
optional clause are of any concern whatever to parties to the General
Act shows how novel is this suggestion.

84. The novelty is further underlined by the fact that, whenever States
have desired to establish a link between reservations to jurisdiction under
the optional clause and jurisdiction under a treaty, this has been done by
an express provision to that effect. Thus, the parties to the Brussels
Treaty of 17 March 1948 agreed in Article VIII to refer to the Court all
disputes falling within the scope of the optional clause subject only, in the
case of each of them, to any reservation already made by that party when
accepting that clause. Even in that treaty, we observe, the parties envis-
aged the application to jurisdiction under the treaty only of optional
clause reservations “already made”. Article 35, paragraph 4, of the
European Convention for the Peaceful Settlement of Disputes goes
further in that it empowers a party at any time, by simple declaration, to
make the same reservations to the Convention as it may make to the
optional clause. But under this Article a specific declaration, made with
particular reference to the European Convention, is needed in order to
incorporate reservations contained in a party’s declaration under the
optional clause into its acceptance of jurisdiction under the Convention.
Moreover, the power thus given by Article 35, paragraph 4, of the Con-
vention is expressly subjected to the general restrictions on the making of
reservations laid down in paragraph | of that Article, which confine them
to reservations excluding ‘‘disputes concerning particular cases or clearly
specified special matters, such as territorial disputes, or disputes falling
within clearly defined categories” (language taken directly from Art.
39, para. 2 (c), of the 1928 Act). It therefore seems to us abundantly
clear that the European States which framed these two European treaties
assumed that declarations under the optional clause, whether prior or
subsequent to the treaty, would not have any effect on the jurisdictional
obligations of the parties under the treaty, unless they inserted an express

101
351 NUCLEAR TESTS (JOINT DISS. OP.)

provision to that effect; and that this they were only prepared to agree to
under conditions specially stipulated in the treaty in question.

85. The question of the relation between reservations made under the
optional clause and jurisdiction accepted under treaties has received
particular attention in the United States in connection with the so-called
“Connally Amendment”’, the adoption of which by the Senate resulted in
the United States inserting in its declaration under the optional clause its
well-known “‘self-judging” form of reservation with regard to matters of
domestic jurisdiction. Two years later, the United States signed the Pact
of Bogota, a general inter-American treaty of pacific settlement which
conferred jurisdiction on the Court for the settlement of legal disputes
“in conformity with Article 36 (2) of the Statute”. The United States,
however, made its signature subject to the reservation that its acceptance
of compulsory jurisdiction under the Pact is to be limited by “‘any juris-
dictional or other limitations contained in any declaration deposited by
the United States under the optional clause and in force at the time of the
submission of any case”. It thus appears to have recognized that its
reservations to the optional clause would not be applicable unless it
made provision for this specially by an appropriate reservation to the
Pact of Bogota itself. This is confirmed by the facts that, whenever it has
desired the Connally reservation to apply to jurisdiction conferred by
treaty, the United States has insisted on the inclusion of a specific provi-
sion to that effect, and that the Department of State has consistently
advised that, without such a provision, the Connally reservation will not
apply (cf. American Journal of International Law, 1960, pp. 941-942, and,
ibid., 1961, pp. 135-141). Moreover, the Department of State has taken
this position not merely with reference to jurisdictional clauses attached
to treaties dealing with a particular subject-matter, but also with reference
to optional protocols, the sole purpose of which was to provide for the
judicial settlement of certain categories of legal disputes (cf. Whiteman’s
Digest of International Law, Vol. 12, p. 1333). On this point, the United
States appears clearly to recognize that any jurisdiction conferred by
treaty on the Court under Article 36 (1) of the Statute is both separate
from and independent of jurisdiction conferred on it under Article 36 (2)
by accepting the optional clause. Thus, in a report on ratification of the
Supplementary Slavery Convention, the Foreign Relations Committee of
the Senate said: “Inasmuch as the Connally amendment applies to cases
referred to the Court under Article 36 (2), it does not apply to cases
referred under Article 36 (1) which would include cases arising out of this
Convention.” (US Senate, 90 Congress, Ist Session, Executive Report
No. 17, p. 5.)

102
352 NUCLEAR TESTS (JOINT DISS. OP.)

86. In our opinion, therefore, the suggestion that the reservation made
by France in her optional clause declaration of 1966 ought to be con-
sidered as applicable to the Court’s jurisdiction under the 1928 Act does
not accord with either principle or practice.

87. It remains to consider the French Government’s main thesis that
the terms of its 1966 declaration must be held to prevail over those of the
1928 Act on the ground that the optional clause declarations of France
and Australia are equivalent to a later treaty relating to the same subject-
matter as the 1928 Act. This proposition seems probably to take its
inspiration from the dissenting opinions of four judges in the Electricity
Company of Sofia and Bulgaria case (P.C.I.J., Series A/B, No. 77),
although the case itself is not mentioned in the French Government’s
letter of 16 May 1973. These judges, although their individual reasoning
differed in some respects, were at one in considering that a bilateral treaty
of conciliation, arbitration and judicial settlement concluded between
Belgium and Bulgaria in 1931 should prevail over the declarations of the
two Governments under the optional clause, as being the later agreement
between them. Quite apart, however, from any criticisms that may be
made of the actual reasoning of the opinions, they provide very doubtful
support for the proposition advanced by the French Government. This is
because the situation in that case was the reverse of the situation in the
present case; for there the bilateral treaty was the more recent “agree-
ment”. It is one thing to say that a subsequent treaty, mutually negotiated
and agreed, should prevail over an earlier agreement resulting from
separate unilateral acts; it is quite another to say that a State, by its own
unilateral declaration alone, may alter its obligations under an existing
treaty.

88. In any event, the thesis conflicts with the Judgment of the Perma-
nent Court in that case; and is diametrically opposed to the position
taken by France and by Judge Basdevant on this question in the Certain
Norwegian Loans case as well as with that taken by this Court in the
Appeal Relating to the Jurisdiction of the ICAO Council case. In the
Electricity Company of Sofia and Bulgaria case, while regarding the two
optional clause declarations as amounting to an agreement, the Perma-
nent Court held that they and the 1931 treaty constituted independent
and alternative ways of access to the Court both of which, and each under
its own conditions, could be used cumulatively by the Applicant in
trying to establish the Court’s jurisdiction. It based its decision on what it

103
353 NUCLEAR TESTS (JOINT DISS. OP.)

found was the intention of the Parties in entering into the multiplicity of
agreements:

“.. the multiplicity of agreements concluded accepting the com-
pulsory jurisdiction is evidence that the contracting Parties intended
to open up new ways of access to the Court rather than to close old
ways or allow them to cancel each other out with the ultimate result
that no jurisdiction would remain” (emphasis added; P.C.I.J., Series
A/B, No. 77, p. 76).

Moreover, as indications of this intention, it underlined that both Parties
had argued their cases “in light of the conditions independently laid down
by each of these two agreements”’; and that:

“Neither the Bulgarian nor the Belgian Government at any time
considered the possibility that either of these agreements might have
imposed some restriction on the normal operation of the other during
the period for which they were both in force.” (Ibid., p. 75; emphasis
added.)

89. In the Certain Norwegian Loans case, as we have already indicated
in paragraphs 62-65 of this opinion, France sought to found the jurisdic-
tion of the Court upon the optional clause declarations alone; and she
invoked the 1928 Act, together with an Arbitration Convention of 1904
and Hague Convention No. II of 1907, for the purpose of establishing
that Norway was subject to an obligation to submit the matters in dispute
to arbitration. In that case, therefore, the issue of the relation between the
respective jurisdictional obligations of the Parties under the optional
clause and under treaties did not arise with reference to the Court’s own
jurisdiction. It was raised, however, by France herself in the context of
the relation between the obligations of the Parties to accept compulsory
jurisdiction under the optional clause and their obligations compulsorily
to accept arbitration under the three treaties. Moreover, in this context
the temporal relation between the acceptances of jurisdiction under the
optional clause and under the treaties was the same as in the present case,
the three treaties all antedating the Parties’ declarations under the
optional clause. In its observations on Norway’s preliminary objections,
after referring to the Genera) Act of 1928 and the other two treaties, the
French Government invoked with every apparent approval the pro-
nouncement of the Permanent Court in the Electricity Company of Sofia
and Bulgaria case that:

“... the multiplicity of agreements concluded accepting the com-
pulsory jurisdiction is evidence that the contracting Parties intended
to open up new ways of access to the Court rather than to close old
ways or to allow them to cancel each other out with the result that no
jurisdiction would remain”.

104
354 NUCLEAR TESTS (JOINT DISS. OP.)

Again at the oral hearing of 14 May 1957, after referring specifically to
Article 17 of the 1928 Act, the French Government said:

“Pour que, de cette multiplicité d’engagements d’arbitrage et de
juridiction, découle l’incompétence de la Cour, malgré la règle con-
traire de l’arrét Compagnie d’Electricité de Sofia, il faudrait que la
Cour estime qu'il n’y a aucun différend d’ordre juridique ...”
(.C.J. Pleadings, Certain Norwegian Loans, Vol. IL at pp. 60-61;
emphasis added.)

And in its oral reply—this time in connection with Hague Convention
No. II of 1907—the French Government yet again reminded the Court of
that passage in the Judgment in the Electricity Company of Sofia and
Bulgaria case (ibid., at p. 197).

90. The Court, in the Certain Norwegian Loans case, for the reasons
which have already been recalled, found it unnecessary to deal with this
question. Judge Basdevant, on the other hand, did refer to it and his
observations touch very directly the issue raised by the French Govern-
ment in the present case. Having pointed out that the French declaration
under the optional clause limited ‘“‘the sphere of compulsory jurisdiction
more than did the General Act in relations between France and Norway”,
Judge Basdevant observed:

“Now, it is clear that this unilateral Declaration by the French
Government could not modify, in this limitative sense, the law that
was then in force between France and Norway.

In a case in which it had been contended that not a unilateral
declaration but a treaty between two States had limited the scope as
between them of their previous declarations accepting compulsory
jurisdiction, the Permanent Court rejected this contention . . .”
(C.J. Reports 1957, p. 75.)

He then quoted the passage from the Electricity Company of Sofia and
Bulgaria case about “multiplicity of agreements” and proceeded to apply
it to the Certain Norwegian Loans case as follows:

“A way of access to the Court was opened up by the accession of
the two Parties to the General Act of 1928. It could not be closed or
cancelled out by the restrictive clause which the French Govern-
ment, and not the Norwegian Government, added to its fresh
acceptance of compulsory jurisdiction stated in its Declaration of 1949.
This restrictive clause, emanating from only one of them, does not
constitute the law as between France and Norway. The clause is not
sufficient to set aside the juridical system existing between them on
this point. It cannot close the way of access to the Court that was

105
355 NUCLEAR TESTS (JOINT DISS. OP.)

formerly open, or cancel it out with the result that no jurisdiction
would remain.” (J.C.J. Reports 1957, pp. 75 and 76; emphasis added.)

It is difficult to imagine a more forcible rejection of the thesis that a
unilateral declaration may modify the terms on which compulsory
jurisdiction has been accepted under an earlier treaty than that of Judge
Basdevant on the Certain Norwegian Loans case.

91. The issue did arise directly with reference to the Court’s jurisdiction
in the Appeal Relating to the Jurisdiction of the ICAO Council case (I.C.J.
Reports 1972, p. 46), where India in her Application had founded the
jurisdiction of the Court on certain provisions of the Convention on
International Civil Aviation and of the International Air Services Transit
Agreement, together with Articles 36 and 37 of the Statute of the Court.
Pakistan, in addition to raising certain preliminary objections to jurisdic-
tion on the basis of provisions in the treaties themselves, had argued that
the Court must in any event hold itself to lack jurisdiction by reason of
the effect of one of India’s reservations to her acceptance of compulsory
jurisdiction under the optional clause (ibid., p. 53, and I.C.J. Pleadings,
Appeal Relating to the Jurisdiction of the ICAO Council, p. 379). In short,
Pakistan had specifically advanced in that case the very argument now
put forward by the French Government in the Annex to its letter of
16 May 1973. Furthermore, India’s declaration containing the reservation
in question had been made subsequently to the conclusion of the two
treaties, so that the case was on all fours with the present case. The
Court, the Judgment shows, dealt with the treaties and the optional
clause declarations as two separate and wholly independent sources of
jurisdiction. Speaking, inter alia, of Pakistan’s reliance on the reservation
in India’s declaration, the Court observed:

“In any event, such matters would become material only if it
should appear that the Treaties and their jurisdictional clauses did
not suffice, and that the Court’s jurisdiction must be sought outside
them, which, for reasons now to be stated, the Court does not find
to be the case.” (7.C.J. Reports 1972, p. 53.)

Having then stated these reasons, which were that the Court rejected
Pakistan’s preliminary objections relating to the jurisdictional clauses of
the Treaties and upheld its jurisdiction under those clauses, the Court
summarily disposed of the objection based on the reservation in India’s
declaration:

“Since therefore the Court is invested with jurisdiction under those
clauses and, in consequence ... under Article 36, paragraph 1, and
under Article 37, of its Statute, it becomes irrelevant to consider the
objections to other possible bases of jurisdiction.” (Ibid., p. 60;
emphasis added.)

106
356 NUCLEAR TESTS (JOINT DISS. OP.)

Thus the Court expressly held the reservation in India’s subsequent dec-
laration under the optional clause to be of no relevance whatever in deter-
mining the Court’s jurisdiction under the earlier treaties.

Australia’s Alleged Breach of the 1928 Act in 1939

92. Finally, one further argument put forward in the Annex to the
letter of 16 May 1973 for considering the 1928 Act inapplicable between
France and Australia needs to be mentioned. In connection with another
contention of the French Government, we have already referred to the
notification addressed by Australia to the Secretary-General of the League
of Nations four days after the outbreak of the Second World War to the
effect that she would not regard her accession to the Act as “‘covering or
relating to any dispute arising out of events occurring during present
crisis” (para. 27). The further argument now requiring our attention is
that this notification was not in accord with the provision in Article 45
concerning modification of reservations; that Australia refrained from
regularizing her position with regard to this provision when it could have
done so in 1944; and that, although France never protested against the
supposed breach of the Act, the French Government is not bound to
respect a treaty which Australia herself has “ceased to respect since a
date now long past”. We have already pointed out that Australia, as also
Canada, justified her notification of the new reservation on the basis of
the breakdown of collective security under the League and the resuiting
fundamental change in the situation obtaining when she acceded to the
Act, and that if that justification was well founded, there was no pressing
need to ‘“‘regularize” her position under the Act in 1944. Reference to the
historical context in which the Australian notification was made shows
also that this further argument lacks all plausibility.

93. In February 1939 France, the United Kingdom, India and New
Zealand each notified the Secretary-General of their reservation’ from
the 1928 Act of ‘disputes arising out of any war in which they might be
engaged’’. These notifications were all made expressly under Article 45
of the Act, and were accompanied by explanations referring to the with-
drawal of some Members of the League and the reinterpretation by others
of their collective security obligations. Having regard to the similarity of
the terms of the four notifications and the fact that they were deposited
almost simultaneously (on 14 and 15 February 1939), it seems evident that
the four States acted together. Similar action was not, however, taken by
either Australia or Canada with reference to the 1928 Act at that date.

107
358 NUCLEAR TESTS (JOINT DISS. OP.)

Conclusions on the Question of Jurisdiction

94. In our view, therefore, close examination of the various objections
to the Court’s assuming jurisdiction on the basis of the General Act of
1928, which are developed in the French Government’s letter and Annex
of 16 May 1973, show them all to be without any sound foundation. Nor
has our own examination of the matter, proprio motu, revealed any other
objection calling for consideration. We accordingly conclude that
Article 17 of the 1928 Act provides in itself a valid and sufficient basis for
the Applicant to establish the jurisdiction of the Court in the present case.

95. It follows that, as was said by the Court in the Appeal Relating to
the Jurisdiction of the ICAO Council case, “it becomes irrelevant to con-
sider the objections to other possible bases of jurisdiction’. We do not,
therefore, find it necessary to examine the alternative basis of jurisdiction
invoked by the Applicant, i.e., the two declarations of the Parties under
the optional clause, or any problems which the reservations to those
declarations may raise.

PART III. THE REQUIREMENTS OF ARTICLE 17 OF THE 1928 ACT
AND THE ADMISSIBILITY OF THE APPLICATION

96. In our view, it is clear that there are no grounds on which the
Applicant’s claim might be considered inadmissible. The extent to which
any such proposed grounds are linked to the jurisdictional issue or are
considered apart from that issue will be developed in this part of our
opinion. At the outset we affirm that there is nothing in the concept of
admissibility which should have precluded the Applicant from being
given the opportunity of proceeding to the merits. This observation
applies, in particular, to the contention that the claim of the Applicant
reveals no legal dispute or, put differently, that the dispute is exclusively
of a political character and thus non-justiciable.

97. Under the terms of Article 17 of the 1928 Act, the jurisdiction
which it confers on the Court is over “all disputes with regard to which
the parties are in conflict as to their respective rights” (subject, of course,
to any reservations made under Article 39 of the Act). Article 17 goes
on to provide: “It is understood that the disputes referred to above
include in particular those mentioned in Article 36 of the Statute of the
Permanent Court ...” The disputes “mentioned in Article 36 of the Sta-
tute of the Permanent Court” are the four classes of legal disputes listed

109
359 NUCLEAR TESTS (JOINT DISS. OP.)

in the optional clause of that Statute and of the present Statute. Moreover,
subject to one possible point which does not arise in the present
case!,it is generally accepted that these four classes of “‘legal disputes” and
the earlier expression in Article 17 ‘‘all disputes with regard to which the
parties are in conflict as to their respective rights” have to all intents and
purposes the same scope. It follows that what is a dispute ‘‘with regard
to which the parties are in conflict as to their respective rights” will also
be a dispute which falls within one of the four categories of legal disputes
mentioned in the optional clause and vice versa.

98. In the present proceedings, Australia has described the subject of
the dispute in paragraphs 2-20 of her Application. Znter alia, she there
states that in a series of diplomatic Notes beginning in 1963 she repeatedly
voiced to the French Government her opposition to France’s conduct of
atmospheric nuclear tests in the South Pacific region; and she identifies
the legal dispute as having taken shape in diplomatic Notes of 3 January,
7 February and 13 February 1973 which she annexed to her Application.
In the first of these three Notes, the Australian Government made clear
its opinion that the conducting of such tests would:

‘,.. be unlawful—particularly in so far as it involves modification
of the physical conditions of and over Australian territory; pollution
of the atmosphere and of the resources of the seas; interference with
freedom of navigation both on the high seas and in the airspace
above; and infraction of legal norms concerning atmospheric testing
of nuclear weapons”.

This opinion was challenged by the French Government in its reply of
7 February 1973, in which it expressed its conviction that “its nuclear
experiments have not violated any rule of international law’ and con-
troverted Australia’s legal contentions point by point. In a further Note
of 13 February, however, the Australian Government expressed its
disagreement with the French Government’s views, repeated its opinion
that the conducting of the tests violates rules of international law, and
said it was clear that “in this regard there exists between our two Govern-
ments a substantial legal dispute”. Then, after extensive observations on
the consequences of nuclear explosions, the growth of the awareness of
the danger of nuclear testing and of the particular aspects and specific
consequences of the French tests, Australia set out seriatim, in paragraph
49 of her Application, three separate categories of Australia’s rights which
she contends have been, are, and will be violated by the French atmos-
pheric tests.

1 Cf. the different opinions of Judges Badawi and Lauterpacht in the Certain Nor-
wegian Loans case on the question whether a dispute essentially concerning the applica-
tion of municipal law falls within the classes of legal disputes listed in Article 36 (2) of
the Statute; Z.C.J. Reports 1957, at pp. 29-33 and 36-38.

110
360 NUCLEAR TESTS (JOINT DISS. OP.)

99. Prima facie, it is difficult to imagine a dispute which in its subject-
matter and in its formulation is more clearly a “legal dispute” than the
one submitted to the Court in the Application. The French Government
itself does not seem in the diplomatic exchanges to have challenged the
Australian Government’s characterization of the dispute as a “‘sub-
stantial legal dispute”, even although in the above-mentioned Note of
7 February 1973 it expressed a certain scepticism regarding the legal
considerations invoked by Australia. Moreover, neither in its letter of
16 May 1973 addressed to the Court nor in the Annex enclosed with that
letter did the French Government for a moment suggest that the dispute
is not a dispute ‘with regard to which the parties are in conflict as to
their respective rights” or that it is not a “legal dispute”. Although in that
letter and Annex, the French Government advanced a whole series of
arguments for the purpose of justifying its contention that the jurisdiction
of the Court cannot be founded in the present case on the General Act of
1928, it did not question the character of the dispute as a “‘legal dispute”
for the purposes of Article 17 of the Act.

100. In the Livre blanc sur les expériences nucléaires published in June
1973, however, the French Government did take the stand that the dis-
pute is not a legal dispute. Chapter II, entitled “Questions juridiques”
concludes with a section on the question of the Court’s jurisdiction, the
final paragraph of which reads:

“La Cour n’est pas compétente, enfin, parce que l’affaire qui lui est
soumise n’est pas fondamentalement un différend d’ordre juridique.
Elle se trouve, en fait et par divers biais, invitée 4 prendre position
sur un probléme purement politique et militaire. Ce n’est, selon le
Gouvernement français, ni son rôle ni sa vocation.” (P. 23.)

This clearly is an assertion that the dispute is one concerned with mat-
ters other than legal and, therefore, not justiciable by the Court.

101. Complying with the Court’s Order of 22 June 1973, Australia sub-
mitted her observations on the questions of the jurisdiction of the Court
and the admissibility of the Application. Under the rubric of “jurisdic-
tion” she expressed her views, inter alia, on the question of the political or
legal nature of the dispute; and under the rubric of “admissibility” she
furnished further explanations of the three categories of rights which she
claims to be violated by France’s conduct of nuclear atmospheric tests
in the South Pacific region. These rights, as set out in paragraph 49 of the
Application and developed in her pleadings, may be broadly described as
follows:

(1) A right said to be possessed by every State, including Australia, to be
free from atmospheric nuclear weapon tests, conducted by any State,
in virtue of what Australia maintains is now a generally accepted rule
of customary international law prohibiting all such tests. As support
for the alleged right, the Australian Government invoked a variety of

111
361

(2)

(3)

112

NUCLEAR TESTS (JOINT DISS. OP.)

considerations, including the development from 1955 onwards of a
public opinion strongly opposed to atmospheric tests, the conclusion
of the Moscow Test Ban Treaty in 1963, the fact that some 106 States
have since become parties to that Treaty, diplomatic and other ex-
pressions of protests by numerous States in regard to atmospheric
tests, rejected resolutions of the General Assembly condemning such
tests as well as pronouncements of the Stockholm Conference on the
Human Environment, Articles 55 and 56 of the Charter, provisions
of the Universal Declaration of Human Rights and ‘of the Interna-
tional Covenant on Economic, Social and Cultural Rights and other
pronouncements on human rights in relation to the environment.

A right, said to be inherent in Australia’s own territorial sovereignty,
to be free from the deposit on het territory and dispersion in her air
space, without her consent, of radio-active fall-out from the French
nuclear tests. The mere fact of the trespass of the fall-out, the harmful
effects which flow from such fall-out and the impairment of her in-
dependent right to determine what acts shall take place within her
territory (which she terms her “decisional sovereignty’) all constitute,
she maintains, violations of this right. As support for this alleged
right, the Australian Government invoked a variety of legal material,
including pronouncements of this Court in the Corfu Channel case
(.C.J. Reports 1949, at pp. 22 and 35), of Mr. Huber in the /sland of
Palmas Arbitration (UNRIAA, Vol. LE, p. 839) and of the Permanent
Court of International Justice in the Customs Union case (P.C.I.J.,
Series A/B, No. 41, at p. 39), the General Assembly’s Declaration on
Principles of International Law concerning Friendly Relations and
Co-operation, the Charter of the Organization of African Unity, and
Declarations of the General Assembly and of Unesco regarding
satellite broadcasting, and opinions of writers.

A right, said to be derived from the character of the high seas as res
communis and to be possessed by Australia in common with all other
maritime States, to have the freedoms of the high seas respected by
France; and, in particular, to require her to refrain from (a) inter-
ference with the ships and aircraft of other States on the high seas
and in the superjacent air space, and (5) the pollution of the high seas
by radio-active fall-out. As support for this alleged right, the Aus-
tralian Government referred to Articles 2 and 25 of the Geneva
Convention of 1958 on the High Seas, the commentaries of the Inter-
national Law Commission on the corresponding provisions of its
draft Articles on the Law of the Sea and to other legal material, in-
cluding the records of the debates in the International Law Commis-
362 | NUCLEAR TESTS (JOINT DISS. OP.)

sion, passages in this Court’s Judgment in the Anglo-Norwegian
Fisheries case, various declarations and treaty provisions relating to
marine pollution, and opinions of writers.

In response to a question put by a Member of the Court, the Australian
Government also furnished certain explanations regarding (i) the dis-
tinction which it draws between the transmission of chemical or other
matter from one State’s territory to that of another as a result of a normal
and natural use of the former’s territory and one which does not result
from a normal and natural use; and (ii) the relevance or otherwise of harm
or potential harm as an element in the legal cause of action in such
cases.

102. In regard to each of the above-mentioned categories of legal rights,
Australia maintained that there is a correlative legal obligation resting
upon France, the breach of which would involve the latter in international
responsibility towards Australia. In addition, she developed a general
argument by which she sought to engage the international responsibility
of France on the basis of the doctrine of “abuse of rights” in the event
that France should be considered as, in principle, invested with a right to
carry out atmospheric nuclear tests. [In this connection, she referred to a
dictum of Judge Alvarez in the Anglo-Iranian Oil Co. case, the Report of
the Asian-African Legal Consultative Committee in 1964 on the Legality
of Nuclear Tests, Article 74 of the Charter, the opinions of certain jurists
and other legal materials.

103. Under the rubric of ‘‘admissibility”, Australia also presented her
views on the question, mentioned in paragraph 23 of the Order of 22 June
1973, of her “legal interest” in respect of the claims put forward in her
Application. She commented, in particular, on the question whether, in
the case of a right possessed by the international community as a whole,
an individual State, independently of material damage to itself, is entitled
to seek the respect of that right by another State. She maintained in
regard to certain categories of obligations owed erga omnes that every
State may have a legal interest in their performance, citing certain
pronouncements of the Permanent Court and of this Court and more
especially the pronouncement of this Court on the matter in the Barcelona
Traction Light and Power Company case (Second Phase, I.C.J. Reports 1970,
at p. 32). With regard to the right said to be inherent in Australia’s own terri-
torial sovereignty, she considered it obvious that a State possesses a legal
interest ‘‘in the protection of its territory from any form of external harmful
action as well as in the defence of the well-being of its population and in
the protection of national integrity and independence”. With regard to
the right said to be derived from the character of the high seas as res
communis, Australia maintained that “every State has a legal interest in
safeguarding the respect by other States of the freedom of the seas”,
that the practice of States demonstrates the irrelevance of the possession
of a specific material interest on the part of the individual State, and that
this general legal interest of all States in safeguarding. the freedom of the

113
363 NUCLEAR TESTS (JOINT DISS. OP.)

seas has received express recognition in connection with nuclear tests.
As support for the above proposition she cited a variety of legal material.

* *

104. In giving this very summary account of the legal contentions of the
Australian Government, we are not to be taken to express any view as to
whether any of them are well or ill founded. We give it for the sole
purpose of indicating the context in which Article 17 of the 1928 Act has
to be applied and the admissibility of Australia’s Application determined.
Before we draw any conclusions, however, from that account of Aus-
tralia’s legal contentions, we must also indicate our understanding of the
principles which should govern our determination of these matters at the
present stage of the proceedings.

* *

105. The matters raised by the issues of “legal or political dispute” and
“legal interest”, although intrinsically matters of admissibility, are at the
same time matters which, under the terms of Article 17 of the 1928 Act,
also go to the Court’s jurisdiction in the present case. Accordingly, it would
be pointless for us to characterize any particular issue as one of juris-
diction or of admissibility, more especially as the practice neither of the
Permanent Court nor of this Court supports the drawing of a sharp
distinction between preliminary objections to jurisdiction and admissi-
bility. In the Court’s practice the emphasis has been laid on the essentially
preliminary or non-preliminary character of the particular objection
rather than on its classification as a matter of jurisdiction or admissibility
(cf. Art. 62 of the Rules of the Permanent Court, Art. 62 of the old Rules
of this Court and Art. 67 of the new Rules). This is because, owing to the
consensual nature of the jurisdiction of an international tribunal, an ob-
jection to jurisdiction no less than an objection to admissibility may in-
volve matters which relate to the merits; and then the critical question is
whether the objection can or cannot properly be decided in the prelim-
inary proceedings without pleadings affording the parties the oppor-
tunity to plead to the merits. The answer to this question necessarily
depends on whether the objection is genuinely of a preliminary character
or whether it is too closely linked to the merits to be susceptible of a just
decision without first having pleadings on the merits. So it is that, in
specifying the task of the Court when disposing of preliminary objections,
Article 67, paragraph 7, of the Rules expressly provides, as one possi-
bility, that the Court should “‘declare that the objection does not possess,
in the circumstances of the case, an exclusively preliminary character”.
These principles clearly apply in the present case even although, owing to
the absence of France from the proceedings, the issues of jurisdiction

114
364 NUCLEAR TESTS (JOINT DISS. OP.)

and admissibility now before the Court have not been raised in the form
of objections stricto sensu.

106. The French Government’s assertion that the dispute is not fun-
damentally of a legal character and concerns a purely political and military
question is, in essence, a contention that it is not a dispute in which the
Parties are in conflict as to their legal rights; or that it does not fall within
the categories of legal disputes mentioned in Article 36 (2) of the Statute.
Or, again, the assertion may be viewed as a contention that international
law imposes no legal obligations upon France in regard to the matters in
dispute which, therefore, are to be considered as matters left by inter-
national law exclusively within her national jurisdiction; or, more simply,
as a contention that France’s nuclear experiments do not violate any
existing rule of international law, as the point was put by the French
Government in its diplomatic Note to the Australian Government of
7 February 1973. Yet, however the contention is framed, it is manifestly
and directly related to the legal merits of the Applicant’s case. Indeed, in
whatever way it is framed, such a contention, as was said of similar pleas
by the Permanent Court in the Electricity Company of Sofia and Bulgaria
case, “forms a part of the actual merits of the dispute” and ‘amounts not
only to encroaching on the merits, but to coming to a decision in regard
to one of the fundamental factors of the case” (P.C.I.J., Series A/B, No.
77, at pp. 78 and 82-83). In principle, therefore, such a contention cannot
be considered as raising a truly preliminary question.

107. We say “in principle’’ because we recognize that, if an applicant
were to dress up as a legal claim a case which to any informed legal mind
could not be said to have any rational, that is, reasonably arguable, legal
basis, an objection contesting the legal character of the dispute might be
susceptible of decision im limine as a preliminary question. This means
that in the preliminary phase of proceedings, the Court may have to
make a summary survey of the merits to the extent necessary to satisfy
itself that the case discloses claims that are reasonably arguable or issues
that are reasonably contestable; in other words, that these claims or
issues are rationally grounded on one or more principles of law, the
application of which may resolve the dispute. The essence of this pre-
liminary survey of the merits is that the question of jurisdiction or ad-
missibility under consideration is to be determined not on the basis of
whether the applicant’s claim is right but exclusively on the basis whether
it discloses a right to have the claim adjudicated. An indication of the
merits of the applicant’s case may be necessary to disclose the rational
and arguable character of the claim. But neither such a preliminary
indication of the merits nor any finding of jurisdiction or admissibility
made upon it may be taken to prejudge the merits. It is for this reason
that, in investigating the merits for the purpose of deciding preliminary
issues, the Court has always been careful to draw the line at the point

115
365 NUCLEAR TESTS (JOINT DISS. OP.)

where the investigation may begin to encroach upon the decision of the
merits. This applies to disputed questions of law no less than to disputed
questions of fact; the maxim jura novit curia does not mean that the Court
may adjudicate on points of law in a case without hearing the legal
arguments of the parties.

108. The precise test to be applied may not be easy to state in a single
combination of words. But the consistent jurisprudence of the Permanent
Court and of this Court seems to us clearly to show that, the moment a
preliminary survey of the merits indicates that issues raised in preliminary
proceedings cannot be determined without encroaching upon and pre-
judging the merits, they are not issues which may be decided without
first having pleadings on the merits (cf. Nationality Decrees Issued in
Tunis and Morocco, Advisory Opinion, P.C.1.J., Series B, No. 4; Right of
Passage over Indian Territory case, I.C.J. Reports 1957, at pp. 133-134;
the Interhandel case, I.C.J. Reports 1959, pp. 23-25). We take as our
general guide the observations of this Court in the Interhandel case when
rejecting a plea of domestic jurisdiction which had been raised as a pre-
liminary objection:

“In order to determine whether the examination of the grounds
thus invoked is excluded from the jurisdiction of the Court for the
reason alleged by the United States, the Court will base itself on the
course followed by the Permanent Court of International Justice in
its Advisory Opinion concerning Nationality Decrees Issued in Tunis
and Morocco (Series B, No. 4), when dealing with a similar diver-
gence of view. Accordingly, the Court does not, at the present stage
of the proceedings, intend to assess the validity of the grounds
invoked by the Swiss Government or to give an opinion on their
interpretation, since that would be to enter upon the merits of the
dispute. The Court will confine itself to considering whether the
grounds invoked by the Swiss Government are such as to justify the
provisional conclusion that they may be of relevance in this case and
if so, whether questions relating to the validity and interpretation of
those grounds are questions of international law.”’ (Emphasis added.)

In the /nterhandel case, after a summary consideration of the grounds
invoked by Switzerland, the Court concluded that they both involved
questions of international law and therefore declined to entertain the
preliminary objection.

109. The summary account which we have given above of the grounds
invoked by Australia in support of her claims appears to us amply
sufficient, in the language of the Court in the /nterhandel case, ‘‘to justify
the provisional conclusion that they may be of relevance in this case” and
that “questions relating to the validity and interpretation of those grounds

116
366 NUCLEAR TESTS (JOINT DISS. OP.)

are questions of international law”. It is not for us ‘‘to assess the validity
of those grounds” at the present stage of the proceedings since that would
be to “enter upon the merits of the dispute”. But our summary exami-
nation of them satisfies us that they cannot fairly be regarded as frivolous
or vexatious or as a mere attorney’s mantle artfully displayed to cover an
essentially political dispute. On the contrary, the claims submitted to the
Court in the present case and the legal contentions advanced in support
of them appear to us to be based on rational and reasonably arguable
grounds. Those claims and legal contentions are rejected by the French
Government on legal grounds. In our view, these circumstances in them-
selves suffice to qualify the present dispute as a “dispute in regard to
which the parties are in conflict as to their legal rights” and as a ‘‘legal
dispute” within the meaning of Article 17 of the 1928 Act.

110. The conclusion just stated conforms to what we believe to be the
accepted view of the distinction between disputes as to rights and disputes
as to so-called conflicts of interests. According to that view, a dispute is
political, and therefore non-justiciable, where the claim is demonstrably
rested on other than legal considerations, e.g., on political, economic or
military considerations. In such disputes one, at least, of the parties is not
content to demand its legal rights, but asks for the satisfaction of some
interest of its own even although this may require a change in the legal
situation existing between them. In the present case, however, the Appli-
cant invokes legal rights and does not merely pursue its political interest;
it expressly asks the Court to determine and apply what it contends are
existing rules of international law. In short, it asks for the settlement of
the dispute ‘‘on the basis of respect for law”, which is the very hall-mark
of a request for judicial, not political settlement of an international
dispute (cf. Interpretation of Article 3, paragraph 2, of the Treaty of
Lausanne, P.C.1.J., Series B, No. 12, p. 26). France also, in contesting the
Applicant’s claims, is not merely invoking its vital political or military
interests but is alleging that the rules of international law invoked by the
Applicant do not exist or do not warrant the import given to them by the
Applicant. The attitudes of the Parties with reference to the dispute,
therefore, appear to us to show conclusively its character as a “‘legal”’ and
justiciable dispute.

111. This conclusion cannot, in our view, be affected by any suggestion
or supposition that, in bringing the case to the Court, the Applicant may
have been activated by political motives or considerations. Few indeed
would be the cases justiciable before the Court if a legal dispute were to
be regarded as deprived of its legal character by reason of one or both
parties being also influenced by political considerations. Neither in con-
tentious cases nor in requests for advisory opinions has the Permanent

117
367 NUCLEAR TESTS (JOINT DISS. OP.)

Court or this Court ever at any time admitted the idea that an intrinsically
legal issue could lose its legal character by reason of political considera-
tions surrounding it.

112. Nor is our conclusion in any way affected by the suggestion that
in the present case the Court, in order to give effect to Australia’s claims,
would have to modify rather than apply the existing law. Quite apart
from the fact that the Applicant explicitly asks the Court to apply the
existing law, it does not seem to us that the Court is here called upon to
do anything other than exercise its normal function of deciding the dis-
pute by applying the law in accordance with the express directions given
to the Court in Article 38 of the Statute. We fully recognize that, as was
emphasized by the Court recently in the Fisheries Jurisdiction cases, “the
Court, as a court of law, cannot render judgment sub specie legis ferendae,
or anticipate the law before the legislator has laid it down’ (/.C.J.
Reports 1974, at pp. 23-24 and 192). That pronouncement was, however,
made only after full consideration of the merits in those cases. It can in no
way mean that the Court should determine in /imine litis the character, as
lex lata or lex ferenda, of an alleged rule of customary law and adjudicate
upon its existence or non-existence in preliminary proceedings without
having first afforded the parties the opportunity to plead the legal merits
of the case. In the present case, the Court is asked to perform its perfectly
normal function of assessing the various elements of State practice and
legal opinion adduced by the Applicant as indicating the development of
a rule of customary law. This function the Court performed in the Fish-
eries Jurisdiction cases, and if in the present case the Court had proceeded
to the merits and upheld the Applicant’s contentions in the present case,
it could only have done so on the basis that the alleged rule had indeed
acquired the character of lex /ata.

113. Quite apart from these fundamental considerations, we cannot
fail to observe that, in alleging violations of its territorial sovereignty and
of rights derived from the principle of the freedom of the high seas, the
Applicant also rests its case on long-established—indeed elemental—
rights, the character of which as lex /ata is beyond question. In regard to
these rights the task which the Court is called upon to perform is that of
determining their scope and limits vis-a-vis the rights of other States, a
task inherent in the function entrusted to the Court by Article 38 of the
Statute.

114. These observations also apply to the suggestion that the Applicant
is in no position to claim the existence of a rule of customary international
law operative against France inasmuch as the Applicant did not object to,
and even actively assisted in, the conduct of atmospheric nuclear tests in
the Pacific Ocean region prior to 1963. Clearly this is a matter involving
the whole concept of the evolutionary character of customary interna-
tional law upon which the Court should not pronounce in these prelimi-

118
368 NUCLEAR TESTS (JOINT DISS. OP.)

nary proceedings. The very basis of the Applicant’s legal position, as
presented to the Court, is that in connection with and after the tests in
question there developed a growing awareness of the dangers of nuclear
fall-out and a climate of public opinion strongly opposed to atmospheric
tests; and that the conclusion of the Moscow Test Ban Treaty in 1963 led
to the development of a rule of customary law prohibiting such tests. The
Applicant has also drawn attention to its own constant opposition to
atmospheric tests from 1963 onwards. Consequently, although the earlier
conduct of the Applicant is no doubt one of the elements which would
have had to be taken into account by the Court, it would have been upon
the evidence of State practice as a whole that the Court would have had
to make its determination of the existence or non-existence of the alleged
rule. In short, however relevant, this point appears to us to belong essen-
tially to the legal merits of the case, and not to be one appropriate for
determination in the present preliminary proceedings.

115. Weare also unable to see how the fact that there is a sharp conflict
of view between the Applicant and the French Government concerning
the materiality of the damage or potential risk of damage resulting from
nuclear fall-out could either affect the legal character of the dispute or
call for the Application to be adjudged inadmissible here and now. This
question again appears to us to belong to the stage of the merits. On the
one side, the Australian Government has given its account of “‘nuclear
explosions and their consequences” in paragraphs 22-39 of the Appli-
cation and, in dealing with the growth of international concern on this
matter, has cited a series of General Assembly resolutions, the establish-
ment of UNSCEAR in 1955 and its subsequent reports on atomic radia-
tion, the Test Ban Treaty itself, the Treaty for the Prohibition of Nuclear
Weapons in Latin America, and declarations and resolutions of South
Pacific States, Latin American States, African and Asian States, and a
resolution of the Twenty-sixth Assembly of the World Health Organi-
zation. It has also referred to the psychological injury said to be caused
to the Australian people through their anxiety as to the possible effects
of radio-active fall-out on the well-being of themselves and their descen-
dants. On the other side, there are before the Court the repeated assurances
of the French Government, in diplomatic Notes and public statements,
concerning the precautions taken by her to ensure that the nuclear tests
would be carried out “in complete security”. There are also reports of
various scientific bodies, including those of the Australian National
Radiation Advisory Committee in 1967, 1969, 1971 and 1972 and of the
New Zealand National Radiation Laboratory in 1972, which all conclu-
ded that the radio-active fall-out from the French tests was below the
damage level for public health purposes. In addition, the Court has be-
fore it the report of a meeting of Australian and French scientists in May
1973 in which they arrived at common conclusions as to the data of the

119
369 NUCLEAR TESTS (JOINT DISS, OP.)

amount of fall-out but differed as to the interpretation of the data in terms
of the biological risks involved. Whatever impressions may be gained
from a prima facie reading of the evidence so far presented to the Court,
the questions of the materiality of the damage resulting from, and of the
risk of future damage from, atmospheric nuclear tests, appear to us
manifestly questions which cannot be resolved in preliminary proceedings
without the parties having had the opportunity to submit their full case
to the Court.

116. The dispute as to the facts regarding damage and potential
damage from radio-active nuclear fall-out itself appears to us to be a
matter which falls squarely within the third of the categories of legal
disputes listed in Article 36 (2) of the Statute: namely a dispute concer-
ning “‘the existence of any fact which, if established, would constitute a
breach of an international obligation”. Such a dispute, in our view, is
inextricably linked to the merits of the case. Moreover, Australia in any
event contends, in respect of each one of the rights which she invokes,
that the right is violated by France’s conduct of atmospheric tests inde-
pendently of proof of damage suffered by Australia. Thus, the whole
issue of material damage appears to be inextricably linked to the merits.
Just as the question whether there exists any general rule of international
law prohibiting atmospheric tests is “ta question of international law” and
part of the legal merits of the case, so also is the point whether material
damage is an essential element in that alleged rule. Similarly, just as the
questions whether there exist any general rules of international law
applicable to invasion of territorial sovereignty by deposit of nuclear
fall-out and regarding violation of so-called “decisional sovereignty” by
such a deposit are ‘‘questions of international law” and part of the legal
merits, so also is the point whether material damage is an essential ele-
ment in any such alleged rules. Mutatis mutandis, the same may be said
of the question whether a State claiming in respect of an alleged violation
of the freedom of the seas has to adduce material damage to its own
interests.

117. Finally, we turn to the question of Australia’s legal interest in
respect of the claims which she advances. With regard to the right said
to be inherent in Australia’s territorial sovereignty, we think that she is
justified in considering that her legal interest in the defence of that right
is self-evident. Whether or not she can succeed in persuading the Court
that the particular right which she claims falls within the scope of the
principle of territorial sovereignty, she clearly has a legal interest to liti-
gate that issue in defence of her territorial sovereignty. With regard to the
right to be free from atmospheric tests, said to be possessed by Australia
in common with other States, the question of “legal interest” again ap-
pears to us to be part of the general legal merits of the case. If the ma-

120
370 NUCLEAR TESTS (JOINT DISS. OP.)

terials adduced by Australia were to convince the Court of the existence
of a general rule of international law, prohibiting atmospheric nuclear
tests, the Court would at the same time have to determine what is the
precise character and content of that rule and, in particular, whether
it confers a right on every State individually to prosecute a claim to
secure respect for the rule. In short, the question of “legal interest”
cannot be separated from the substantive legal issue of the existence and
scope of the alleged rule of customary international law. Although we
recognize that the existence of a so-called actio popularis in international
law is a matter of controversy, the observations of this Court in the
Barcelona Traction, Light and Power Company, Limited case! suffice to
show that the question is one that may be considered as capable of ra-
tional legal argument and a proper subject of litigation before this Court.

118. As to the right said to be derived from the principle of the freedom
of the high seas, the question of “legal interest” once more appears
clearly to belong to the general legal merits of the case. Here, the existence
of the fundamental rule, the freedom of the high seas, is not in doubt,
finding authoritative expression in Article 2 of the Geneva Convention
of 1958 on the High Seas. The issues disputed between the Parties under
this head are (i) whether the establishment of a nuclear weapon-testing
zone covering areas of the high seas and the superjacent air space are
permissible under that rule or are violations of the freedoms of navigation
and fishing, and (ii) whether atmospheric nuclear tests also themselves
constitute violations of the freedom of the seas by reason of the pollution
of the waters alleged to result from the deposit of radio-active fall-out.
In regard to these issues, the Applicant contends that it not only has a
general and common interest as a user of the high seas but also that its
geographical position gives it a special interest in freedom of navigation,
over-flight and fishing in the South Pacific region. That States have in-
dividual as well as common rights with respect to the freedoms of the
high seas is implicit in the very concept of such freedoms which involve
rights of user possessed by every State, as is implicit in numerous pro-
visions of the Geneva Convention of 1958 on the High Seas. It is, indeed,
evidenced by the long history of international disputes arising from con-
flicting assertions of their rights on the high seas by individual States.
Consequently, it seems to us that it would be difficult to admit that the
Applicant in the present case is not entitled even to litigate the question
whether it has a legal interest individually to institute proceedings in
respect of what she alleges to be violations of the freedoms of navigation,
over-flight and fishing. This question, as we have indicated, is an integral
part of the substantive legal issues raised under the head of the freedom

 

1 Second Phase, I.C.J. Reports 1970, at p. 32.
121
371 NUCLEAR TESTS (JOINT DISS. OP.)

of the seas and, in our view, could only be decided by the Court at the
stage of the merits.

119. Having regard to the foregoing observations, we think it clear
that none of the questions discussed in this part of our opinion would
constitute a bar to the exercise of the Court’s jurisdiction with respect
to the merits of the case on the basis of Article 17 of the 1928 Act.
Whether regarded as matters of jurisdiction or of admissibility, they are
all either without substance or do “not possess, in the circumstances of
the case, an exclusively preliminary character”. Dissenting, as we do,
from the Court's decision that the claim of Australia no longer has any
object, we consider that the Court should have now decided to proceed
to pleadings on the merits.

PART IV. CONCLUSION

120. Since we are of the opinion that the Court has jurisdiction and
that the case submitted to the Court discloses no ground on which
Australia’s claims should be considered inadmissible, we consider that
the Applicant had a right under the Statute and the Rules to have the
case adjudicated. This right the Judgment takes away from the Applicant
by a procedure and by reasoning which, to our regret, we can only
consider as lacking any justification in the Statute and Rules or in the
practice and jurisprudence of the Court.

(Signed) Charles D. ONYEAMA.
(Signed) Hardy C. DILLARD.
(Signed) E. JIMENEZ DE ARECHAGA.
(Signed) H. WALDOCK.

122
